Exhibit 10.1

 

 

AGENCY AGREEMENT

This Agency Agreement (the “Agreement”) is dated as of August 5, 2009, by and
between Gordon Brothers Retail Partners, LLC with a principal place of business
at 101 Huntington Avenue, 10th Floor, Boston, MA 02199 (the “Agent”) and Finlay
Fine Jewelry Corporation, with a principal place of business at 529 Fifth
Avenue, New York, NY 10017 (the “Merchant”).

 

RECITALS

WHEREAS, Merchant contemplates filing a voluntary petition for relief under
Title 11 of the United States Code (the “Bankruptcy Code”) on August 5, 2009
(such date, or the actual date of such filing, if different, the “Petition
Date”), in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”);

 

WHEREAS, Merchant will seek to manage its affairs as a debtor and debtor in
possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code in the chapter 11
case (“Chapter 11 Case”) in the Bankruptcy Court;

 

WHEREAS, Merchant owns and operates (i) specialty retail store locations under
the brand names, Bailey Banks & Biddle (the “BBB Brand”), Zell Bros. (the “Zell
Brand”) , Carlyle & Co. (the “Carlyle Brand”, J.E. Caldwell & Co. (the J.E.
Caldwell Brand”), Park Promenade Jewellers (the “Park Promenade Brand”) and
Congress Jewelers (the “Congress Brand”, and collectively with the BBB Brand,
Zell Brand, the Carlyle Brand, the J.E. Caldwell Brand, and the Park Promenade
Brand, the “Finlay Brands”); and (ii) licensed jewelry departments in over 500
department store locations, pursuant to certain license agreements between
Merchant and various department store chains (collectively, the “Department
Store Shops”);

WHEREAS, commencing on or about March 20, 2009, Merchant (i) commenced final
clearance sales at all of its Department Store Shops with the assistance of
Gordon Brothers Retail Partners, LLC (“GBRP”) who is providing certain limited
consulting services to Merchant in connection with such self-liquidating sales;
and (ii) commenced promotional sales at its retail store locations identified on
Exhibit 1A attached hereto (the “Current Stores”), pursuant to a Consulting
Agreement between Merchant and GBRP dated March 20, 2009, as amended as of May
20, 2009 (the “Consulting Agreement”) and a certain Consignment Agreement among
Merchant and certain of its debtor-affiliates and GBRP dated April 6, 2009 (the
“Consignment Agreement” and, together with the Consulting Agreement, the
“Existing Agreements”);

WHEREAS, Merchant intends to file a motion on the Petition Date (or shortly
thereafter) to allow for continued performance in the ordinary course by
Merchant and Agent under the Existing Agreements pending rejection or assumption
of such Existing Agreements, pursuant to which Agent would be authorized to
continue the promotional sales at the Current Stores under the terms of the
Existing Agreements pending the results of an auction, if any (the “Auction”),
relating to the Merchandise;

WHEREAS, Merchant desires that Agent act as Merchant’s exclusive agent for the
purpose of (a) selling all of the Merchandise (as hereinafter defined) located
in the Current

 

--------------------------------------------------------------------------------



Stores and in forty nine (49) of its specialty retail store locations set forth
on Exhibit 2 attached hereto (the “New Stores” and, together with the Current
Stores, each a “Store”, and collectively, the “Stores”) and Merchant’s two (2)
distribution centers and storage locations, all of which are identified on
Exhibit 2(b) attached hereto (collectively, the “Distribution Centers”), by
means of a “going out of business,” “sale on everything”, “store closing”, or
similar sale (as further described below, the “Sale”); and (b) to the extent
elected by Merchant pursuant to Section 15 hereof, dispose of Merchant’s owned
FF&E located at the Stores.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Agent and Merchant hereby agree as
follows:

Section 1.  Defined Terms. The terms set forth below are defined in the Sections
referenced of this Agreement:

Defined Term

Section Reference

Additional Agent Merchandise

Section 8.10(a)

Adjustment Amount

Section 3.4(a)

Agency Accounts

Section 7.2(a)

Agency Documents

Section 11.1(b)

Agent

Preamble

Agent’s Additional Fee

Section 3.1(b)

Agent’s Additional Agent

Merchandise Fee

Section 3.2(a)

Agent’s Base Fee

Section 3.2(a)

Agent’s Fee

Section 3.2(a)

Agent Claim

Section 13.5

Agent Commission Sale Goods

Section 5.4

Agent Indemnified Parties

Section 14.1

Approval Order

Section 2.2

Aggregate Cost Value of Remaining Merchandise

Section 3.3

 

Base Payroll

Section 4.1(A)(1)(a)

Beneficiaries

Section 3.4(d)

Benefits Cap

Section 4.1(A)(1)(a)

Break-Up Fee

Section 17.10(b)

Buying Discounts

Section 5.2

Central Expenses

Section 4.1(B)(i)

Competing Bidders

Section 17.10(a)

Consignment Agreement

Recitals

Consulting Agreement

Recitals

Cost Factor

Section 11.1(v)

Cost Value

Section 5.2

Current Stores

Recitals

Defective Merchandise

Section 5.1(b)(i)

DC Merchandise

Section 5.1(b)(iii)

Designated Deposit Accounts

Section 7.2(b)

 

 

2

 

--------------------------------------------------------------------------------



 

Defined Term

Section Reference

Discretionary Discounts

Section 11.1(n)

Display Merchandise

Section 5.1(b)(iv)

Distribution Centers

Recitals

Estimated Guaranteed Amount

Section 3.4(a)

Events of Default

Section 15.1

Excluded Benefits

Section 4.1(B)(ii)

Excluded Goods

Section 5.4

Existing Agreements

Recitals

Expenses

Section 4.1

Expense Budget

Section 4.2(b)

Final Inventory Report

Section 3.4(a)

FF&E

Section 5.1(b)

FF&E Agent

Section 16

FF&E Election

Section 16

Final Reconciliation

Section 3.7(b)

Gross Rings

Section 3.6

Gross Rings Period

Section 3.6

Guaranteed Amount

Section 3.1(a)

Guaranty Percentage

Section 3.1(a)

Initial Guaranty Payment

Section 3.4(a)

Inventory Ceiling

Section 3.1(c)

Inventory Floor

Section 3.1(c)

Inventory Proceeds Threshold

Section 7.1

Inventory Cost File

Section 5.2(a)

Inventory Taking

Section 3.5(a)

Inventory Taking Instructions

Section 3.5(a)

Latent Defect

Section 8.5(b)

Latent Defect Returned Merchandise

Section 8.5(b)

Layaway/Special Order Merchandise

Section 5.1(b)(vi)

Layaway/Special Order Notice

Section 8.6

Layaway/Special Order Pick-up Date

Section 8.6

Lender Agent

Section 3.4(a)

Letter of Credit

Section 3.4(d)

Liens

Section 2.2(c)

Loss Prevention Policies

Section 11.1(w)

Memo Merchandise

Section 5.1(b)

Merchandise

Section 5.1(a)

Merchandise Removal Deadline

Section 5.1(b)(v)

Merchant

Preamble

New Stores

Recitals

Occupancy Agreements

Section 6.1

 

 

3

 

--------------------------------------------------------------------------------



 

Defined Term

Section Reference

Occupancy Expenses

Section 4.1(B)(iii)

Owned FF&E

Section 16

Payment Date

Section 3.4(a)

Pre-Existing Liens

Section 11.1(c)

Pre-Sale Returned Merchandise

Section 8.5(a)

Pre-Sale Refund

Section 8.5(a)

Proceeds

Section 7.1

Recovery Amount

Section 3.1(b)

Reference Price

Section 5.2(b)

Remaining Merchandise

Section 3.3

Repair/Sizing Services

Section 8.9

Retained Employee

Section 9.1

Retention Bonus

Section 9.4

Sale

Recitals

Sale Commencement Date

Section 6.1

Sale Guidelines

Section 8.1

Sale Term

Section 6.1

Sale Termination Date

Section 6.1

Sales Taxes

Section 8.3

Secured Lenders

Section 3.4(a)

Sharing Threshold

Section 3.1(b)

Shipping Variance

Section 3.5(b)

Shipping Variance Response

Section 3.5(b)

SKU

Section 3.5(a)

Store Receipt Deadline

Section 5.1(a)

Stores

Recitals

Supplies

Section 8.4

WARN Act

Section 9.1

 

 

Section 2.

Appointment of Agent.

2.1       Merchant hereby irrevocably appoints Agent, and Agent hereby agrees to
serve, as Merchant’s exclusive agent for the limited purpose of (i) conducting
the Sale,and (ii) to the extent designated by Merchant, disposing of Merchant’s
owned FF&E, in each case in accordance with the terms and conditions of this
Agreement. Merchant’s and Agent’s obligations hereunder are subject to the
approval of the Bankruptcy Court and shall be of no force and effect in the
event that the Approval Order (as defined below) is not entered by September 2,
2009.

2.2       Merchant shall file an expedited motion with the Bankruptcy Court for
entry of an order, in a form acceptable to Merchant, Agent, Lender Agent, and
the Trustee for the Indenture Lien Holders, approving this Agreement and
authorizing Merchant and Agent to conduct the Sale in accordance with the terms
hereof (the “Approval Order”). The Approval

 

4

 

--------------------------------------------------------------------------------



Order shall provide, in a form reasonably satisfactory to the Merchant, Agent,
the Lender Agent, and the Trustee for the Indenture Lien Holders among other
things, that:

(a) the terms of this Agreement (and each of the transactions contemplated
hereby) are approved;

 

(b) Merchant and Agent shall be authorized to continue to take any and all
actions as may be necessary or desirable to implement this Agreement and each of
the transactions contemplated hereby, including, without limitation, the actions
contemplated in Section 8.10 of this Agreement;

 

(c) Agent shall be entitled to sell all Merchandise hereunder free and clear of
all liens, claims and encumbrances thereon (collectively, “Liens”), with any
presently existing Liens encumbering all or any portion of the Merchandise or
the Proceeds attaching only to the Guaranteed Amount and other amounts to be
received by Merchant under this Agreement;

 

(d) Agent shall have the right to use the Stores and Distribution Centers and
all related store services, furniture, fixtures, equipment and other assets of
Merchant as designated hereunder for the purpose of conducting the Sale, free of
any interference from any entity or person;

 

(e) Agent shall have the right to conduct, advertise, post signs, utilize sign
walkers, and otherwise promote the Sale without further consent of any person
(other than Merchant as provided for herein), in accordance with the terms and
conditions of this Agreement and the Sale Guidelines, and without further
compliance with applicable federal, state or local laws governing the conduct of
store closing sales (“GOB Laws”); provided that Agent shall comply with
applicable federal, state or local laws governing public health and safety;

 

(f) Agent shall be granted a limited license and right to use until the Sale
Termination Date the trade names and logos relating to and used in connection
with the operation of the Stores, solely for the purpose of advertising the Sale
in accordance with the terms of the Agreement;

 

(g) all newspapers and other advertising media in which the Sale is advertised
shall be directed to accept the Approval Order as binding and to allow Merchant
and Agent to consummate the transactions provided for in this Agreement,
including, without limitation, the conducting and advertising of the Sale in the
manner contemplated by this Agreement;

 

(h) all utilities, landlords, creditors and all persons acting for or on their
behalf shall not interfere with or otherwise impede the conduct of the Sale,
institute any action in any court (other than in the Bankruptcy Court) or before
any administrative body which in any way directly or indirectly interferes with
or obstructs or impedes the conduct of the Sale;

 

5

 

--------------------------------------------------------------------------------



(i) the Bankruptcy Court shall retain jurisdiction over the parties to enforce
this Agreement;

 

(j) Agent shall not be liable for any claims against the Merchant other than as
expressly provided for in this Agreement, and Agent shall have no successorship
liabilities whatsoever; and

 

(k) Agent shall have a valid, duly perfected first priority lien and security
interest in the Merchandise and any Proceeds to which Agent is entitled in
accordance with the terms of this Agreement, which lien shall, prior to payment
in full of the Guaranteed Amount, be subject and subordinate to any secured
pre-petition and post-petition facilities to the extent of the unpaid portion of
the Guaranteed Amount, the Recovery Amount, and Expenses and any other amounts
due from Agent to Merchant under this Agreement.

 

 

Section 3.

Guaranteed Amount and Other Payments.

 

3.1

Payments to Merchant.

(a) As a guaranty of Agent’s performance hereunder, Agent guarantees to Merchant
that the Proceeds of the Sale shall equal sixty-four and seventy-five
one-hundredths percent (64.75%) (the “Guaranty Percentage”) of the aggregate
Cost Value of the Merchandise as determined under Sections 3.4 and 3.5 hereof
(the “Guaranteed Amount”) plus an amount sufficient to pay all Expenses.

(b) To the extent that Proceeds exceed the sum of (x) the Guaranteed Amount,
plus (y) the Expenses plus (z) the Agent’s Fee (as defined below)(the sum of
(x), (y) and (z), the “Sharing Threshold”), then all remaining Proceeds above
the Sharing Threshold shall be shared fifty percent (50%) to Merchant and fifty
percent (50%) to Agent. All amounts, if any, to be received by Merchant in
excess of the Guaranteed Amount shall be referred to as the “Recovery Amount”,
and all amounts, if any, to be received by Agent in excess of the Agent’s Fee,
shall be referred to as the “Agent’s Additional Fee” . Agent shall pay to
Merchant the Guaranteed Amount, unreimbursed Expenses due to Merchant, and the
Recovery Amount, if any, in the manner and at the times specified in Sections
3.3 and 3.4 below. The Guaranteed Amount and the Recovery Amount will be
calculated based upon the aggregate Cost Value of the Merchandise as determined
by (A) the Final Inventory Report, and (B) the aggregate amount of Gross Rings
(as adjusted for shrinkage in accordance with Section 3.6 of this Agreement).

(c) The Guaranty Percentage has been calculated and agreed upon based upon the
aggregate Cost Value of the Merchandise in the New Stores not being (i) less
than one hundred twenty million dollars ($120,000,000) (the “Inventory Floor”)
or (ii) greater than one hundred twenty-three million dollars ($123,000,000 (the
“Inventory Ceiling”). To the extent that the aggregate Cost Value of the
Merchandise in the New Stores is less than the Inventory Floor or greater than
the Inventory Ceiling, the Guaranty Percentage shall be adjusted, on a pro rata
basis, in accordance with Exhibit 3.1(c)hereto, as and where applicable.

 

3.2

Payments to Agent.

 

6

 

--------------------------------------------------------------------------------



(a) For purposes of this Agreement, the following terms shall have the following
meanings:

“Agent’s Additional Agent Merchandise Fee” shall mean an amount equal to two and
one hundred and twenty five thousandths percent (2.125%) of the aggregate
documented cost paid by Agent (exclusive of any “lift,” handling fees or other
expenses) for the Additional Agent Merchandise actually sold during the Sale
Term.

“Agent’s Base Fee” shall mean an amount equal to four and twenty-five one
hundredths percent (4.25%) of the Cost Value of the Merchandise.

“Agent’s Fee” shall mean the sum of the Agent’s Base Fee plus the Agent’s
Additional Agent Merchandise Fee.

 

(b) As its compensation for services rendered to Merchant, after sufficient
Proceeds have been generated to reach the Agent’s Fee (i.e.: Guaranteed Amount
plus Expenses), Agent shall receive such excess Proceeds up to the amount of the
Agent’s Fee. In addition, if additional Proceeds are generated from the Sale
after payment of the Agent’s Fee, Agent shall be entitled to retain the Agent’s
Additional Fee.

3.3     Remaining Merchandise. Provided that no Event of Default has occurred
and continues to exist on the part of the Agent, and after all payments are made
to the Merchant as required hereunder, all Merchandise remaining, if any, at the
Sale Termination Date (the “Remaining Merchandise”) shall become the property of
Agent. Agent shall use commercially reasonable efforts to sell all of the
Merchandise during the Sale. Any proceeds received from the sale of any
Remaining Merchandise shall be deemed Proceeds under this Agreement, provided
that, for the purposes of tracking Proceeds to be received by Agent from the
subsequent disposition of the Remaining Merchandise, at the conclusion of the
Sale, Merchant and Agent shall jointly conduct a physical inventory taking of
the Remaining Merchandise as an Expense of the Sale, to calculate the aggregate
Cost Value of such Remaining Merchandise (the “Aggregate Cost Value of Remaining
Merchandise”). Merchant shall have the right of last offer to repurchase some or
all of the Remaining Merchandise so long as such right of last offer does not
unreasonably interfere with Agent’s ability to sell (on commercially reasonable
terms) the Remaining Merchandise; and until such time as Agent has disposed of
all of the Remaining Merchandise, Agent shall provide Merchant with a weekly
written report of the status of such dispositions, which report shall set forth
all of the offers that Agent has received from parties seeking to purchase the
Remaining Merchandise, and Merchant shall have the right of last offer to
repurchase some or all of the Remaining Merchandise at the price offered by any
such third party.

 

3.4

Time of Payments.

(a)       On the first business day following the Sale Commencement Date (the
“Payment Date”), Agent shall pay to Merchant an amount (the “Initial Guaranty
Payment”) equal to eighty percent (80%) of the product of (i) the Guaranty
Percentage and (ii) the estimated

 

7

 

--------------------------------------------------------------------------------



aggregate Cost Value of the Merchandise (including DC Merchandise) to be
included in the Sale as reflected on Merchant’s books and records on the last
business day immediately preceding the Sale Commencement Date (the “Estimated
Guaranteed Amount”) by wire transfer to the account designated by Merchant. The
balance of the Guaranteed Amount, if any, shall be paid by Agent by wire
transfer to the account designated by Merchant on the earlier of (i) the second
business day following the issuance of the final report of the aggregate Cost
Value of the Merchandise included in the Sale as reflected in the Inventory
Taking report (the “Final Inventory Report”), after review, reconciliation and
verification thereof by Agent and Merchant in consultation with HSBC Bank USA
(the “Trustee”), as trustee for the lien holders under that certain second lien
indenture dated as of November 26, 2008 and that certain third lien indenture
dated as of November 26, 2008 (collectively the “Indenture Lien Holders”), and
General Electric Capital Corporation, in its capacity as Agent for the lenders
under that certain Fourth Amended and Restated Credit Agreement dated as of
November 9, 2007 by and between, among other parties, the Merchant, Carlyle &
Co. Jewelers LLC, L. Congress, Inc, Finlay Enterprises, Inc., certain additional
subsidiaries thereof, the lenders party thereto (collectively, the “Secured
Lenders”), and General Electric Capital Corporation, as Agent for the Secured
Lenders (such agent, the “Lender Agent”), as such Fourth Amended and Restated
Credit Agreement has been and may hereafter be amended, supplemented, restated
or otherwise modified from time to time (the “Credit Agreement”), to the extent
that any amounts under the Credit Agreement remain unpaid; provided, however,
that Merchant and Agent shall exercise reasonable best efforts to reconcile the
Inventory Taking within ten (10) days after its completion and (ii) the date
that is thirty (30) days after the Sale Commencement Date, in which case the
immediate payment to be made shall be of the undisputed balance of the
Guaranteed Amount. In the event that the Final Inventory Report is issued after
payment of the undisputed portion of the Guaranteed Amount, or in the event that
the Initial Guaranty Payment and/or all other amounts funded by Agent on account
of the Guaranteed Amount exceeds the Guaranteed Amount, the Agent or Merchant,
as the case may be, shall pay to the Merchant or Agent, as the case may be, the
amount (the “Adjustment Amount”) by which the actual Guaranteed Amount exceeds
or is less than the sum of the Initial Guaranty Payment and the undisputed
balance of the Guaranteed Amount actually paid as set forth above, within three
(3) business days after the Final Inventory Report has been issued. To the
extent that Merchant is entitled to receive a Recovery Amount from Proceeds,
Agent shall pay such Recovery Amount as part of the Final Reconciliation under
Section 3.7, as soon as commercially reasonable after the Sale Termination Date.
To the extent that the Agent is owed the Adjustment Amount, Agent shall make
demand for payment of Merchant and Merchant shall promptly tender payment of the
Adjustment Amount to Agent. In the event that Merchant fails to tender payment
of the Adjustment Amount, Agent shall make demand for payment thereof upon the
Trustee and the Trustee shall make payment of the Adjustment Amount, within five
(5) business days after receipt of such notice.

(b)       All amounts required to be paid by Agent or Merchant under any
provision of this Agreement shall be made by wire transfer of immediately
available funds which shall be wired by Agent or Merchant, as applicable, no
later than 2:00 p.m. (Eastern Time) on the date that such payment is due;
provided, however, that all of the information necessary to complete the wire
transfer has been received by Agent or Merchant, as applicable, by 10:00 a.m.
(Eastern Time) on the date that such payment is due. In the event that the date
on which any such payment is due is not a business day, then such payment shall
be made by wire transfer on the next business day.

 

8

 

--------------------------------------------------------------------------------



(c)       Agent agrees that if at any time during the Sale Term, Merchant holds
any amounts due to Agent hereunder, Merchant may in its discretion offset such
amounts being held by Merchant against any amounts due and owing by, or required
to be paid by, Agent under this Agreement. In addition, Merchant agrees that if
at any time during the Sale Term, Agent holds any amounts due to Merchant
hereunder, Agent may in its discretion offset such amounts being held by Agent
against any amounts due and owing by, or required to be paid by Merchant under
this Agreement. Any such setoffs should be reconciled as part of the weekly
reconciliation.

(d)       Letter of Credit. In order to secure the Agent’s obligations under
this Agreement, in respect of (x) the payment of the unpaid portion of the
Guaranteed Amount, (y) Expenses, and (y) the Recovery Amount, if any, on the
Payment Date, Agent shall furnish Merchant with an irrevocable standby Letter(s)
of Credit naming the Merchant as beneficiary (the “Beneficiary”) in the
aggregate original face amount equal to the difference between the Estimated
Guaranteed Amount and the Initial Guaranty Payment, plus three (3) weeks
estimated Expenses, which shall be substantially in the form of Exhibit 3.4
hereof (collectively, the “Letter of Credit”). The Letter of Credit shall have
an expiration date of no earlier than sixty days after the Sale Termination
Date. Unless the parties shall have mutually agreed that they have completed the
final reconciliation and verification of the Final Inventory Report under this
Agreement, then, at least thirty (30) days prior to the initial or any
subsequent expiration date of the Letter of Credit, Agent shall secure and the
Beneficiaries shall receive an amendment to the Letter of Credit solely
extending (or further extending, as the case may be) the expiration date by at
least sixty (60) days. If the Beneficiaries fail to receive such amendment to
the Letter of Credit no later than thirty (30) days before the expiration date
of the Letter of Credit, then all amounts hereunder shall become immediately due
and payable and the Beneficiaries shall be permitted to draw under the Letter of
Credit in payment of amounts owed and the Beneficiaries shall hold the balance
of the amount drawn under the Letter of Credit as security for amounts that may
become due and payable to Merchant. At Agent’s request, the Beneficiaries shall
take all actions reasonably required to reduce the amount available to be drawn
under the Letter of Credit by amounts credited against the Guaranteed Amount;
provided, however, that the Letter of Credit shall not be reduced below three
(3) weeks of estimated Expenses. In the event that Agent, after receipt of five
(5) days notice (which notice shall not be required if Agent or any member of
Agent shall be a debtor under title 11 of the United States Code), fails to pay
the Guaranteed Amount, or portion thereof, or any Expenses when due, the
Beneficiaries, individually or collectively, may draw on the Letter of Credit in
an amount equal to the unpaid, past due amount of the Guaranteed Amount or
Expenses that is not the subject of a reasonable dispute.

 

3.5

Inventory Taking.

 

(a)      As soon as practicable following the Sale Commencement Date, but in no
event later than ten (10) days after the Sale Commencement Date, Merchant and
Agent shall cause a stock-keeping unit (“SKU”) and retail physical inventory
taking at the Stores (the “Inventory Taking”), provided, however, that with
respect to the Current Stores only, the parties may (in their respective sole
discretion) elect by mutual agreement prior to the Sale Commencement Date to
count only a smaller sample of the Current Stores and agree on customary
procedures to extrapolate those findings to the remaining Current Stores. The

 

9

 

--------------------------------------------------------------------------------



Inventory Taking shall be conducted by Merchant and Agent only without using any
third party inventory taking service. The Inventory Taking shall be conducted in
accordance with the procedures and instructions attached hereto as Exhibit
3.5(a) (the “Inventory Taking Instructions”). Agent shall be responsible for
fifty percent (50%) of the payroll and benefits, subject to the Benefits Cap,
for Retained Employees used during the Inventory Taking as an Expense hereunder;
and Merchant shall pay the remaining fifty percent (50%) of the payroll and
benefits for Retained Employees used during the Inventory Taking. Except for the
Inventory Taking costs provided for in the two preceding sentences, Merchant,
Agent and the Secured Lenders shall each bear their respective costs and
expenses relative to the Inventory Taking. Merchant, Agent (and the Secured
Lenders in their discretion) shall each have representatives present during the
Inventory Taking and each shall review and verify the listing and tabulation of
the Inventory Taking. Merchant agrees that, during the conduct of the Inventory
Taking in each of the Stores, the applicable Store shall be closed to the
public, and no sales or other transactions shall be conducted. Merchant and the
Agent further agree that until the Inventory Taking in each particular Store is
completed, neither Merchant nor the Agent shall: (i) other than with respect to
sales of Merchandise in the ordinary course as part of the Sale at the Stores,
transfer any Merchandise to or from that Store, (ii) move Merchandise within or
about the Stores, so as to make any such items unavailable for counting as part
of the Inventory Taking, and/or (iii) remove any hang tags, price tickets or
inventory control tags affixed to any Merchandise. Merchant and Agent agree to
cooperate with each other to conduct the Inventory Taking commencing at a time
that would minimize the number of hours that such locations would be closed for
business. The Agent and Merchant agree that they will, and agree to cause their
respective representatives to, cooperate and assist in the preparation and the
calculation of the aggregate Cost Value of the Merchandise included in the Sale,
including, without limitation, making available, to the extent necessary books,
records, work papers and personnel.

 

(b)       DC Merchandise delivered to the Stores after the Inventory Taking at
such location shall be counted and reconciled within two (2) business days after
receipt of such goods at the subject Stores, in accordance with the procedures
to be agreed upon by Merchant and Agent prior to the Sale Commencement Date.
Failure by Agent to report any variance between the received shipment and the
applicable shipping documents (each a “Shipping Variance”) within such two (2)
business day period shall, absent manifest error, result in such receipts being
automatically confirmed as received, consistent with the applicable shipping
documents. Merchant shall have two (2) business days to verify a timely reported
Shipping Variance (each a “Shipping Variance Response”); failure to respond to
an asserted Shipping Variance within such two (2) business day period shall
result in such Shipping Variance being deemed valid; provided however for the
purposes of this Section 3.5(b), Saturdays, Sundays and legal holidays do not
count as business days even if the receiving Store is open for business. If
Merchant timely issues a Shipping Variance Response that disputes the asserted
Shipping Variance, Merchant and Agent shall cooperate with each other to verify
and resolve such dispute.

3.6     Gross Rings. For the period from the Sale Commencement Date until the
Inventory Date for each Store (the “Gross Rings Period”), Agent and Merchant
shall keep a strict count of register receipts and reports to determine the
actual Cost Value of the merchandise sold by SKU (“Gross Rings”). All such
records and reports shall be made

 

10

 

--------------------------------------------------------------------------------



available to Agent and Merchant during regular business hours upon reasonable
notice. Agent shall pay that portion of the Guaranteed Amount calculated on the
Gross Rings basis, to account for shrinkage, on the basis of one hundred one
percent (101%) of the aggregate Cost Value of Merchandise sold during the Gross
Rings Period.

 

3.7

Reconciliation.

(a) On each Thursday during the Sale Term, commencing on the second Thursday
after the Sale Commencement Date, Agent and Merchant shall cooperate to jointly
prepare a reconciliation of the weekly Proceeds of the Sale, Expenses and any
other Sale related items that either party may reasonably request. Merchant and
Agent agree to provide the Indenture Lien Holders with copies of all of the
weekly reconciliations.

(b) Within thirty (30) days after the Sale Termination Date, Agent and Merchant
shall jointly prepare a final reconciliation of the Sale, including, without
limitation, a summary of Proceeds, Expenses, and any other accounting required
hereunder (the “Final Reconciliation”). Within five (5) days of completion of
the Final Reconciliation, Agent shall pay to Merchant, or Merchant shall pay to
Agent, as the case may be, any and all amounts due the other pursuant to the
Final Reconciliation. During the Sale Term, and until all of the Agent’s
obligations under this Agreement have been satisfied, Merchant and Agent shall
have reasonable access to Merchant’s and Agent’s records with respect to
Proceeds and Expenses to review and audit such records.

(c) In the event that there is a dispute with respect to the Final
Reconciliation, such dispute shall be promptly (and in no event later than the
third business day following the request by either Merchant or Agent) submitted
to the Bankruptcy Court for expedited resolution.

 

Section 4.

Sale Expenses.

4.1     Expenses. Agent shall be responsible for all Expenses arising and
accruing during and attributable to the Sale Term, which expenses shall be
funded by Agent in accordance with Section 4.2 below. As used herein, “Expenses”
shall mean the following directly incurred Store-level Sale expenses arising and
accruing during and attributable to the Sale Term, limited as follows:

(A) (1) (a) base payroll, inclusive of any commissions earned by the Retained
Employees consistent with Merchant’s policies, or as otherwise agreed between
Merchant and Agent, managers’ salaries, and overtime premium payments associated
with overtime hours worked (collectively, as and how applicable, “Base
Payroll”), of Merchant’s Retained Employees used in connection with the Sale for
actual days worked (or in the case of hourly employees, the hours worked); plus
(b) an amount equal to 21.60% of such Base Payroll (the “Benefits Cap”) for the
payment of all related payroll taxes, workers’ compensation and benefits of
Merchant’s Retained Employees used in connection with the Sale (including,
without limitation, medical and dental benefits, group life insurance,
accidental death insurance, short and long term disability, accrual for sick
pay, and accrual for vacation and holiday pay) for all such Retained Employees
used, in aggregate, which arise and are accrued during the Sale Term

 

11

 

--------------------------------------------------------------------------------



and are directly attributable to the Sale, plus (c) actual costs payable to
third party payroll processors;

(2)       costs of all security in the Stores including, without limitation,
security systems, building alarm service, alarm service maintenance, courier and
guard service;

 

(3)       Retention Bonuses for Retained Employees, and related payroll taxes,
as provided for in Section 9.4 below;

 

(4)       advertising (including without limitation signwalkers, media
advertising, and internet, email, and direct mailings relating to the Sale) and
Store interior and exterior signage and banners relating to the Sale;

 

 

(5)

long distance telephone expenses;

 

(6)       bank card (including, Merchant’s propriety card, to the extent
acceptable by Agent) fees, bank card error fees, credit card fees, and
chargebacks in respect of disputed sales during the Sale Term (however there
shall be cooperation between Merchant and Agent to resolve chargeback of any
kind in respect of any authorized sale on a credit card where Agent or Merchant
produces a receipt evidencing that the sale subject to such chargeback was a
final sale);

 

(7)       bank service charges (for Store and corporate accounts), check
guarantee fees, bad check expenses, missing deposits, cash overages and/or
shortages, data capture servicing for banking information;

 

 

(8)  

costs for additional Supplies in accordance with Section 8.4 hereof;

 

(9)       all fees and charges required to comply with all laws and regulations
applicable to the Sale;

 

(10)     any and all costs, including delivery and freight costs, related to the
processing, transfer and consolidation of Merchandise between the Stores and all
costs incurred in connection with disposing of and/or selling the Remaining
Merchandise;

 

 

(11)  

housekeeping and cleaning expenses related to the Stores;

 

(12)     all travel expenses, including living expenses, payable to Merchant’s
employees relating to travel by such employees at the request of Agent, which
shall include, without limitation, the costs of transferring Merchant’s
employees between Stores;

 

(13)     on-site supervision during the Sale, including base fees and reasonable
and customary deferred compensation of Agent’s consultants, supervisors and
field personnel (provided that on or before the Sale Commencement Date Agent
shall provide Merchant with a copy of its proposed deferred compensation plan,
which plan shall be subject to Merchant’s approval, with respect to any deferred
compensation in excess of base fees, and which approval shall not be
unreasonably withheld or delayed), travel to and from the Stores, and incidental
out-

 

12

 

--------------------------------------------------------------------------------



of-pocket and commercially reasonable travel expenses relating thereto;

 

(14)     all costs and expenses of providing such additional Store-level
services, including, without limitation, the employment of temporary help (which
shall be coordinated, approved and implemented through Merchant’s human
resources department), which the Agent in its reasonable discretion considers
appropriate, and other Merchant-approved miscellaneous Store-level expenses
incurred by Agent;

 

(15)     postage, courier and overnight mail charges to and from or among the
Stores and central office (solely to the extent relating to the Sale);

 

(16)     Occupancy Expenses on a per diem, per Store basis in an amount equal to
the per diem total, by Store as described in Exhibit 4.1, plus percentage rent,
to the extent that percentage rent provisions, resulting in amounts due to the
landlord in excess of the annual base rent due under the subject lease for such
Store, are triggered (but with respect to such percentage rent obligation, only
to the extent the applicable percentage rent formula is specifically disclosed
and quantified on Exhibit 4.1 on a per Store basis);

 

(17)     fifty percent (50%) of the costs of the payroll and benefits, subject
to the Benefits Cap, for Retained Employees used during the Inventory Taking;

 

(18)    Agent’s cost of capital, reasonable legal, and letter of credit fees
associated with the Sale;

 

 

(19)

Actual cost of Agent’s insurance required under Section 12.4 hereof;

 

(20)     Central Expenses in the amount of $10,000 per week during the Sale
Term; and

 

(21)     The actual documented cost paid by Agent for (which shall not include
any “lift”, handling fees or other similar type expenses) the Additional Agent
Merchandise sold during the Sale, plus all actual documented freight, handling
and insurance expenses and/or any other actual documented costs relating to all
of the Additional Agent Merchandise included in the Sale (whether or not sold
during the Sale); provided however, to the extent that Agent was reimbursed for
any of the foregoing items as Additional Goods Expenses, such amounts shall not
be included as an Expense under this Agreement

 

(22)     any other expense approved by Merchant in writing and that is directly
incurred by Agent in connection with the Sale.

 

(B)      As used herein, the following terms have the following respective
meanings:

(i)    “Central Expenses” means costs and expenses for Merchant’s central
administrative services necessary for the Sale consisting of sales audit, MIS
services, POS systems, payroll processing, cash reconciliation, inventory
processing and handling, data processing and reporting and any similar services.

 

13

 

--------------------------------------------------------------------------------



 

(ii)    “Excluded Benefits” means all benefits of any kind and nature in excess
of the Benefits Cap, including without limitation vacation days or vacation pay,
sick days or sick leave, maternity leave or other leaves of absence, termination
or severance pay, WARN Act obligations, union dues or other amounts due under
any union contract or collective bargaining agreement, pension benefits, ERISA
coverage and similar contributions, and payroll taxes, worker’s compensation and
health insurance benefits.

 

(iii)   “Occupancy Expenses” means base rent, percentage rent, HVAC, utilities,
CAM, real estate and use taxes, merchant’s association dues and expenses,
personal property leases (including, without limitation, point of sale
equipment), cash register maintenance, telephone base fees, rental for
furniture, fixtures and equipment, and store trash and snow removal expenses,
all of the foregoing as categorized or reflected on Exhibit 4.1 hereto; but
limited to the per diem, per Store amounts/formulas set forth on Exhibit 4.1.

 

“Expenses” shall not include: (i) Excluded Benefits; (ii) any rent, occupancy,
or occupancy-related expenses other than Occupancy Expenses as limited to those
categories and amounts/formulas as described in Exhibit 4.1; (iii) Central
Expenses, all of which (other than the amount contemplated by Section
4.1(A)(20)) shall be provided/paid by Merchant in connection with the Sale and
(iv) any other costs, expenses or liabilities associated with the Sale or the
Stores (arising before, during or after the Sale), all of which shall be paid by
Merchant promptly when due.

 

4.2

Payment of Expenses.

(a) Agent shall reimburse Merchant for all Expenses. All Expenses incurred
during each week of the Sale (i.e., Sunday through Saturday) shall be paid by
Merchant as provided for herein, subject to reimbursement by Agent immediately
following the weekly Sale reconciliation pursuant to Section 3.7. Agent and/or
Merchant may review or audit the Expenses at any time. To the extent that any
Expenses may be described in more than one section hereof, then such Expenses
shall be paid, reimbursed or accounted for only once (and any applicable cap
shall apply in the case).

(b) Expense Budget. Prior to the Sale Commencement Date, Agent shall deliver its
budget (the “Expense Budget”) to Merchant, setting forth in reasonable detail
Agent’s estimated budget for the Expenses of the Sale; provided however that
Agent shall not be bound by such estimate.

 

 

Section 5.

Merchandise.

 

5.1

Merchandise Subject to this Agreement.

(a) For purposes of this Agreement, “Merchandise” shall mean: (i) all finished
goods inventory that is owned by Merchant and located at the Stores as of the
Sale Commencement Date; (ii) DC Merchandise received in the Stores on or before
the 14th day after the Sale Commencement Date (the “Store Receipt Deadline”), in
the amount not to exceed the amounts set forth on Exhibit 5.1(a)(ii); (iii)
Defective Merchandise, Display Merchandise, and

 

14

 

--------------------------------------------------------------------------------



Layaway/Special Order Merchandise that is not picked up by customers on or prior
to the Layaway/Special Order Pick-Up Date; and (iv) Merchandise subject to Gross
Rings.

(b) Notwithstanding the foregoing, Merchandise shall not include: (1) goods
which belong to sublessees, licensees or concessionaires of Merchant; (2)
Defective Merchandise for which Merchant and Agent cannot agree upon a Cost
Value; (3) goods held by Merchant on memo, on consignment, or as bailee (“Memo
Merchandise”), unless otherwise agreed to by Merchant and Agent; (4) Removed
Goods, if any; (5) Additional Agent Merchandise; (6) Latent Defect Returned
Merchandise; (7) Department Store Merchandise; and (8) furnishings, trade
fixtures, equipment and improvements to real property which are located in the
Store (collectively, “FF&E”). As used in this Agreement the following terms have
the respective meanings set forth below:

(i)        “Defective Merchandise” means any item of inventory that is not
saleable as first quality inventory because it is dented, worn, scratched,
faded, torn, tailored or merchandise affected by other similar defenses
rendering it not first quality (such as, for example, watches that are not
running, watches without boxes and/or paperwork, watch bands, semi-mounts,
broken sets (e.g., bridal sets missing components or single earrings), unsold
goods requiring repair, or pierced earrings without backs), and as to which
Agent and Merchant mutually agree on its value to define its Cost Value.

(ii)       “Department Store Merchandise” means merchandise from Merchant’s
department store operations.    

(iii)      “DC Merchandise” means those items of inventory located in Merchant’s
distribution center; provided however that the DC Merchandise shall conform to
the information set forth on Exhibit 5.1(b)(iii) and provided further that DC
Merchandise shall not include any goods which had been offered for sale in, or
allocated to, any of Merchant’s department store operations. Agent agrees to
furnish Merchant promptly after the conclusion of any Auction with respect to
this Agreement (and, in any event, no later than on the Sale Commencement Date)
with Agent’s designation of DC Merchandise for transfer to the Stores.

(iv)      “Display Merchandise” means those items of inventory used in the
ordinary course of business as displays or floor models, including inventory
that has been removed from its original packaging for the purpose of putting
such item on display but not customarily sold or saleable by Merchant, which
goods are not otherwise damaged or defective. For the avoidance of doubt,
Merchandise created solely for display and that is not saleable in the ordinary
course of business shall not constitute Display Merchandise and shall not be
sold by Agent.

(v)       “Layaway/Special Order Merchandise” means all items of Merchandise
held at the New Stores on layaway, or on special order and delivered by Merchant
to the New Stores, in each case, where the goods subject to layaway or special
order are properly identified, segregated, and in a condition as described in
the documentation.

 

15

 

--------------------------------------------------------------------------------



 

5.2

Valuation.

(a)       For purposes of this Agreement, “Cost Value” shall mean with respect
to each item of Merchandise (other than Defective Merchandise), the lower of:
(i) the Cost Value as reflected in the files entitled:

 

(1)  with respect to the Current Stores:

#02C(2) - BBB_Item_20090716.txt

#02D - CCJ_ITEM_06302009.txt

#02E - Congress Item Master and SKU File 6-27-09.txt

#02U - BBB Hierarchy 6-27-09.txt

#02V - Carlyle Hierarchy 6-27-09.txt

#02W - Congress Hierarchy 6-27-09.txt

#02X - BBB_INV_SKU_58_20090716.txt

#02Y - CCJ_INV_SKU_58_20090716.txt

#02Z - CON_INV_SKU_58_20090716.txt

 

and

 

(2)  with respect to the New Stores:

02Q - BBB_INV_SKU_49_20090716.txt

_02R - CCJ_INV_SKU_49_20090716.TXT

_02P - Carlyle Hierarchy 6-27-09.TXT

_02O - BBB Hierarchy 6-27-09.txt

_02C(2) - BBB_Item_20090713.txt

_02D(2) - CCJ_ITEM_06302009.TX

 

as posted to Merchant’s due diligence data room on July ___, 2009 (the
“Inventory Cost File”) or (ii) the Reference Price of such item; provided,
however, that only in connection with calculation of the Inventory Floor and
Inventory Ceiling under Section 3.1(c) and the Cost Factor under Section
11.1(v), the Cost Value shall be as set forth in Section 5.2(a)(i) and will not
include any Reference Price data. With respect to Defective Merchandise, “Cost
Value” shall mean the value that Merchant and Agent reasonably agree (it being
the parties expectation that Defective Merchandise for which Merchant and Agent
cannot agree on a “Cost Value” will be excluded from the Sale). Merchant
represents that the Inventory Cost File does not account for any volume
discounts, advertising co-op discounts, rebates or discounts associated with
expedited payment terms offered by any vendor (collectively, the “Buying
Discounts”), and Merchant and Agent agree that the Cost Value of any item of
Merchandise shall not be adjusted for any such amounts.

 

(b)       For purposes of this Agreement, “Reference Price” shall mean with
respect to each item of Merchandise the “Ticket Retail” price identified for
such item of Merchandise, as reflected in the Inventory Cost File.

5.3     Removed Goods. In the event that Merchant elects or is required to
remove goods from the Sale prior to the Auction (the “Removed Goods”), and that
such

 

16

 

--------------------------------------------------------------------------------



removal results in one or more breaches of the representations and warranties in
this Agreement, Merchant and Agent shall negotiate in good faith to amend this
Agreement prior to the auction to provide for (a) an equitable reduction of the
Guaranty Percentage to take into account the removal of the Removed Goods, and
(b) to conform the applicable representation and warranties (and to the extent
necessary, other provisions) hereof to the Merchandise levels and mix remaining
after such removal.

5.4     Excluded Goods. Merchant shall retain all rights and responsibility for
any goods not included as “Merchandise” hereunder (the “Excluded Goods”). At
Merchant’s election, to be exercised on or before the Sale Commencement Date
(except with respect to the Department Store Merchandise, in which case the
election must be exercised on or before October 14, 2009, Agent shall accept
goods, including Removed Goods and/or Display Goods (if Merchant so elects), not
included as “Merchandise” hereunder for sale as “Agent Commission Sale Goods” at
prices established by the Agent. Except with respect to Department Store
Merchandise that Merchant elects to treat as Agent Commission Sale Goods, the
Agent shall retain twenty percent (20%) of the sale price for all sales of Agent
Commission Sale Goods, and Merchant shall receive eighty percent (80%) of the
receipts in respect of such sales; provided however, Agent shall have the
exclusive right to determine the sale prices for any Removed Goods that Merchant
has elected to be treated as Agent Commission Sale Goods. With respect to
Department Store Merchandise that Merchant elects to treat as Agent Commission
Sale Goods, Agent shall retain twenty five percent (25%) of the sale price for
all sales of Agent Commission Sale Goods, and Merchant shall receive seventy
five percent (75%) of the receipts in respect of such sales, and Agent shall
have the sole right to determine the sale prices and sales strategy for any such
goods. Any unsold Agent Commission Sale Goods at the end of the Sale shall be
returned to Merchant. If Merchant does not elect to have Agent sell Excluded
Goods (including any Removed Goods or Department Store Merchandise) as Agent
Commission Sale Goods, then all such items will be removed by Merchant from the
Stores at its expense as soon as practicable after the Sale Commencement Date.
Except as expressly provided in this Section 5.4, Agent shall have no cost,
expense or responsibility in connection with any Excluded Goods.

 

Section 6.

Sale Term.

6.1     Term. Subject to the Approval Order, the Sale shall commence at the
Stores on the first day after entry of the Approval Order by the Bankruptcy
Court, which shall be entered no later than September 3, 2009 (the “Sale
Commencement Date”). Subject to any restrictions that may exist (after giving
effect to the application of the Approval Order) by virtue of applicable law or
regulation, and/or the terms of the applicable Store leases, reciprocal easement
agreements and other similar agreements relating to the occupancy of the Stores
all of which are specifically disclosed on Exhibit 6.1, (collectively,
“Occupancy Agreements”), the Agent shall complete the Sale at each Store, and
shall vacate each Store’s premises in favor of Merchant or its representative or
assignee on or before: (i) the applicable lease termination date, with respect
to the Stores identified on Exhibit 6.1 annexed hereto; or (ii) January 31, 2010
(the “Sale Termination Date”). The period from the Sale Commencement Date to the
Sale Termination Date shall be referred to herein as the “Sale Term.” Subject to
applicable law or regulation, the Sale Termination Date may be (a) extended by
mutual written agreement of Agent and Merchant, upon request of Agent; or
(b) accelerated by Agent, in which case Agent

 

17

 

--------------------------------------------------------------------------------



shall provide Merchant with not less than seven (7) days advance written notice
of any such planned accelerated Sale Termination Date.

6.2     Vacating the Stores. On the Sale Termination Date, the Agent shall leave
the Stores in “broom clean” condition (ordinary wear and tear excepted). All
assets of Merchant used by Agent in the conduct of the Sale (e.g. FF&E,
Supplies, etc.) shall be returned by Agent to Merchant or left at the Stores
premises at the end of the Sale Term to the extent the same have not been used
in the conduct of the Sale or have not been otherwise disposed of through no
fault of Agent; provided, however, Agent shall remove all Remaining Merchandise
at each of the Stores and Agent shall retain title of the unsold Merchandise,
subject to Agent’s obligations to dispose of such Remaining Merchandise in
accordance with Section 3.3 hereof.

 

Section 7.

Sale Proceeds.

7.1     Proceeds. For purposes of this Agreement, “Proceeds” shall mean the
aggregate of (a) the total amount (in dollars) of all sales of Merchandise and
Additional Agent Merchandise made under this Agreement, exclusive of Sales
Taxes, and specifically excluding (i) proceeds from Merchant’s sale of
merchandise prior to the Sale Commencement Date; and (ii) collections of
accounts receivable at the Store level, if any; and (b) all proceeds of (i)
Merchant’s (or Agent’s, if applicable) insurance for loss or damage to, as the
case may be, Merchandise Additional Agent Merchandise or loss of cash arising
from events occurring during the Sale Term; provided, however, to the extent
that such insurance proceeds exceed the sum of (x) the portion of the Guaranteed
Amount attributable to such lost or damaged, as the case may be, Merchandise or
Additional Agent Merchandise, plus (y) Expenses incurred to date and directly
attributable to the sale of such lost or damaged, as the case may be,
Merchandise or Additional Agent Merchandise, plus (z) the Agent’s Fee that is
attributable or that would have been attributable to such lost or damaged, as
the case may be, Merchandise or Additional Agent Merchandise (the “Insurance
Proceeds Threshold’), then the excess insurance proceeds above the Insurance
Proceeds Threshold shall be treated as Proceeds. Proceeds shall also include any
and all proceeds received by Agent from the disposition, in a commercially
reasonable manner, of Remaining Merchandise at the end of the Sale whether
through salvage, bulk sale or otherwise.

 

7.2

Control of Proceeds.

(a)       From and after the Payment Date, Agent may establish its own accounts,
dedicated solely for the deposit of the Proceeds and the disbursement of amounts
payable to Agent hereunder (the “Agency Accounts”) and Merchant shall promptly
upon Agent’s request execute and deliver all necessary documents to open and
maintain the Agency Accounts. Agent shall exercise sole signatory authority and
control with respect to the Agency Accounts; provided, however, upon request,
Agent shall deliver to Merchant copies of all bank statements and other
information relating to such accounts. Merchant shall not be responsible for and
Agent shall pay as an Expense hereunder, all bank fees and charges, including
wire transfer charges, related to the Agency Accounts, whether received during
or after the Sale Term. Upon Agent’s designation of the Agency Accounts, all
Proceeds of the Sale (including credit card proceeds) shall be deposited into
the Agency Accounts.

 

18

 

--------------------------------------------------------------------------------



(b)       During the period between the Sale Commencement Date and the date (if
any) Agent designates the Agency Accounts, all Proceeds of the Sale (including
credit card proceeds), shall be collected by Agent and deposited on a daily
basis into depository accounts designated by Merchant for the Stores, which
accounts shall be designated solely for the deposit of Proceeds of the Sale
(including credit card proceeds), and the disbursement of amounts payable by
Agent hereunder (the “Designated Deposit Accounts”). Commencing on the first
business day following the Payment Date and on each business day thereafter,
Merchant shall promptly pay to Agent by wire funds transfer all collected funds
constituting Proceeds deposited into the Designated Deposit Accounts.

 

(c)       Credit Card Proceeds. Agent shall have the right (but not the
obligation) to use Merchant’s credit card facilities (including Merchant’s
credit card terminals and processor(s), credit card processor coding, Merchant
identification number(s) and existing bank accounts) for credit card Proceeds
and credit card transactions shall be processed using Merchant’s customary
practices and procedures. All credit card Proceeds shall be deposited into the
Designated Deposit Accounts. Merchant shall not be responsible for and Agent
shall pay as an Expense hereunder, all credit card fees, charges, and
chargebacks related to the Sale, whether received during or after the Sale Term.

 

 

Section 8.

Conduct of the Sale.

8.1     Rights of Agent. Agent shall be permitted to conduct the Sale as a
“going out of business,” “store closing,” “sale on everything”, or similar theme
sale in the Stores throughout the Sale Term in a manner consistent with the Sale
guidelines annexed hereto as Exhibit 8.1 (the “Sale Guidelines”). Agent shall
conduct the Sale in the name of and on behalf of Merchant in a commercially
reasonable manner and in compliance with the terms of this Agreement. In
addition to any other rights granted to Agent hereunder, but subject to the
terms of this Agreement, the Agent shall be permitted to:

(a) establish and implement advertising, signage and promotion programs
consistent with the applicable theme (including, without limitation, by means of
media advertising, internet, email, and direct mailings, banners, sign-walkers,
A-frame and similar interior and exterior signs);

(b) establish Sale prices and Store hours;provided however, during the Sale
Term, the Agent will (a) provide Merchant with necessary information for
Merchant to notify the Indenture Lien Holders, at least one day in advance, of
any change in the prevailing discount rate utilized at the Stores, but in any
event no less frequently then weekly, commencing on the Sale Commencement Date;
and (b) provide Merchant, for dissemination to the Indenture Lien Holders, with
a weekly report detailing by Store the corresponding prevailing discount rate
and a calculation of the weighted average prevailing discount rate for all
Stores, based on the balance of the then remaining Merchandise at the Stores;

(c) use in furtherance of the Sale only, without charge during the Sale Term,
all FF&E, advertising materials, Store-level and corporate-level customer lists
and mailing lists (including without limitation email lists), computer hardware
and software, existing Supplies located at the Stores, intangible assets
(including Merchant’s name, logo and tax

 

19

 

--------------------------------------------------------------------------------



identification numbers), Store keys, case keys, security codes, and safe and
lock combinations required to gain access to and operate the Stores, and any
other assets of Merchant located at the Stores (whether owned, leased, or
licensed); provided, however, that if Agent elects to use Merchant’s third-party
mailer provider, Agent shall pay for all actual costs thereof.

(d) use without charge, Merchant’s central office facilities, central
administrative services and personnel to process payroll, perform MIS and
provide other central office services necessary for the Sale; provided, however,
that in the event that Agent expressly requests Merchant to provide services
other than those normally provided to the Stores and relating to the sale of
merchandise by Merchant, Agent shall be responsible for the actual incremental
cost of such services as an Expense; and

(e) following the completion of the Inventory Taking at both the transferring
and the receiving stores, to transfer Merchandise between and among the Stores,
the costs of which shall be paid by Agent as an Expense of the Sale; provided
however, the Store manager or assistant Store manager at both the transferring
and receiving Stores must sign and acknowledge the transfer out and transfer in
of each transfer of Merchandise, confirming the number of units, the SKU numbers
and the Reference Price of such transferred Merchandise; provided however,
Merchant shall have the right to monitor all such transfers of Merchandise
between Stores.

8.2     Terms of Sales to Customers. All sales of Merchandise will be “final
sales” and “as is”, and all advertisements and sales receipts will reflect the
same. Agent shall clearly mark all tickets and receipts for the Merchandise sold
at the Stores during the Sale Term so as to distinguish such Merchandise from
the merchandise sold at Merchant’s ongoing retail store locations. Agent shall
not warrant the Merchandise in any manner, but will, to the extent legally
permissible, pass on all manufacturers’ warranties to customers; provided
however, all non-manufacturer warranties or lifetime warranties shall be removed
from the Stores prior to the Sale Commencement Date. All sales will be made only
for cash and nationally recognized bank credit cards or by other nationally
recognized credit facilities, and, to the extent Merchant’s credit card provider
consents, Agent may (but shall not be required to) use Merchant’s proprietary
credit card for the sale of Merchandise. Agent may accept personal checks during
the Sale Term, provided however, Agent shall be responsible for all losses from
bad or dishonored checks. During the Sale Term, Agent will accept Merchant’s
gift certificates and Store credits issued by Merchant prior to the Sale
Commencement Date, provided that Agent shall be reimbursed by Merchant in
connection with the Sale reconciliation contemplated under Section 3.7 hereof on
a dollar for dollar basis for any gift certificates and Store credits accepted
by Agent. Agent shall not accept Merchant’s coupon/discount cards during the
Sale Term.

8.3     Sales Taxes. During the Sale Term, all sales, excise, gross receipts and
other taxes attributable to sales of Merchandise (other than taxes on income)
payable to any taxing authority having jurisdiction (collectively, “Sales
Taxes”) shall be added to the sales price of Merchandise and collected by Agent
at the time of sale, on Merchant’s behalf, and deposited into Merchant’s
existing accounts, trust accounts or other accounts, as designated by Merchant.
Provided that Agent has collected all Sales Taxes during the Sale and remitted
the proceeds thereof to Merchant, Merchant shall promptly pay when due all Sales
Taxes and file all applicable reports and documents required by the applicable
taxing authorities. Merchant

 

20

 

--------------------------------------------------------------------------------



will be given access to the computation of gross receipts for verification of
all such Sales Tax collections.If Agent fails to perform its responsibilities in
accordance with this Section 8.3, and provided Merchant complies with its
obligations in accordance with this Section 8.3, Agent shall indemnify and hold
harmless Merchant, and its officers, directors and agents from and against any
and all costs including, but not limited to, reasonable attorneys’ fees,
assessments, fines or penalties which Merchant, its officers, directors or
agents, sustains or incurs as a result or consequence of the failure by Agent to
collect Sales Taxes and/or, to the extent Agent is required hereunder to prepare
reports and other documents, the failure by Agent to promptly deliver any and
all reports and other documents required to enable Merchant to file any
requisite returns with such taxing authorities.

8.4     Supplies. Agent shall have the right to use all existing supplies
located at the Stores including, without limitation, boxes, bags, twine, jewelry
tools and case display elements (collectively, “Supplies”) at no charge to
Agent. In the event that additional Supplies are required in any of the Stores
during the Sale, Agent shall purchase Supplies from a third party vendor and,
although Merchant may in its discretion elect to do so, Merchant shall have no
obligation to provide or sell additional Supplies to Agent. Prior to the date of
this Agreement, Supplies have not been transferred, and shall not be
transferred, prior to the Sale Commencement Date, by Merchant to or from the
Stores so as to alter the mix or quantity of Supplies at the Stores from that
existing on such date, other than in the ordinary course of business.

 

8.5

Pre-Sale Returned Merchandise/Latent Defect Merchandise.

(a) Agent shall not accept returns of Merchandise at the Current Stores (other
than at Store No. #12533 in Northpark Center, Dallas, Texas). With respect to
the New Stores and Store #12533, Agent shall accept returns of merchandise sold
by Merchant prior to the Sale Commencement Date from the New Stores and/or Store
No. #12533, consistent with Merchant’s return policy in effect at the time such
merchandise was purchased (the “Pre-Sale Returned Merchandise”). To the extent
that any item of Pre-Sale Returned Merchandise is saleable as first-quality
finished merchandise, it shall be included as Merchandise in the Sale. During
the first twenty one (21) days after the Sale Commencement Date, the aggregate
Cost Value of the Merchandise shall be increased by the Cost Value of any
Pre-Sale Returned Merchandise included in Merchandise, and the Guaranteed Amount
shall be adjusted accordingly. Thereafter, the aggregate Cost Value of the
Merchandise shall be increased by the Cost Value of any Pre-Sale Returned
Merchandise included in Merchandise, multiplied by the inverse of the then
prevailing Sale discount, and the Guaranteed Amount shall be adjusted
accordingly. Any increase in payment on account of the Guaranteed Amount as a
result of Pre-Sale Returned Merchandise shall be paid by Agent as part of the
weekly sale reconciliation. Agent shall not accept returns of merchandise where
the customer contemplates repurchasing the same item so as to take advantage of
the sale price being offered by Agent. Agent shall reimburse customers for
Pre-Sale Returned Merchandise in the same tender as such item was purchased (the
“Pre-Sale Refund”). Merchant shall promptly reimburse Agent in cash for any
Pre-Sale Refunds Agent is required to issue to customers in respect of any
Pre-Sale Returned Merchandise as part of the weekly reconciliation process. To
the extent that Merchant is required to reimburse Agent for refunds to customers
in respect of any Pre-Sale Returned Merchandise, such amounts shall not reduce
Proceeds under this Agreement. Any Pre-Sale

 

21

 

--------------------------------------------------------------------------------



Returned Merchandise not included in Merchandise shall be disposed of by Agent
in accordance with instructions received from Merchant or, in the absence of
such instructions, returned to Merchant at the end of the Sale Term. Merchant
and Agent shall jointly track returns of Pre-Sale Returned Merchandise for the
purpose of determining any increase or decrease of the Guaranteed Amount, or any
amounts owed by Merchant to Agent as a result of Agent accepting such returns.

(b) During the Sale Term, Agent shall accept returns of Merchandise sold by
Agent during the Sale Term only to the extent that such items contains a defect
which the lay consumer could not reasonably determine was defective by visual
inspection of the Merchandise at the store prior to purchase (a “Latent Defect”
and any such Merchandise, the “Latent Defect Returned Merchandise”); provided
that, (i) the consumer must return the Latent Defect Returned Merchandise within
30 days of the consumer's purchase or date of last repair, whichever is latest
in time, (ii) the consumer must provide the receipt, and (iii) the asserted
defect must in fact be a Latent Defect. Agent shall reimburse customers for
Latent Defect Returned Merchandise in the same tender as such item was
purchased. Merchant shall promptly reimburse Agent in an amount equal to the
Cost Value for such item of Latent Defect Returned Merchandise multiplied by the
Guaranty Percentage. To the extent that Agent reimburses a customer for an item
of Latent Defect Returned Merchandise, such amounts shall reduce or be excluded
from Proceeds under this Agreement, and Latent Defect Returned Merchandise shall
be excluded from Merchandise under this Agreement. All Latent Defect Returned
Merchandise shall be disposed of by Agent in accordance with instructions
received from Merchant or, in the absence of such instructions, returned to
Merchant at the end of the Sale Term.

(c) As soon as practicable after the execution hereof, Merchant and Agent shall
mutually agree upon an appropriate protocol for determining whether an item of
Pre-Sale Returned Merchandise or Latent Defect Returned Merchandise does in fact
contain a Latent Defect.

8.6     Layaway/Special Order Merchandise. Promptly after the execution of this
Agreement, Merchant shall, by letter sent by first class mail to each customer
for which Merchant holds Layaway/Special Order Merchandise, notify each
applicable customer of the following options: (1) the option to obtain a full
refund of any amount paid towards the layaway or special order purchase and
elect not to complete the layaway or special order transaction; or (2) the
option to come into the applicable Store and pay the full amount due and receive
the layaway or special order item immediately (the “Layaway/Special Order
Notice”), which option shall be exercised on or before the date that is thirty
(30) days after the date of the Layaway/Special Order Notice, unless otherwise
extended pursuant to the Sale Guidelines (as and where applicable, the
“Layaway/Special Order Pick-Up Date”). Subject to applicable law, any
Layaway/Special Order Merchandise unclaimed by customers by the Layaway/Special
Order Pick-up Date shall be, at Merchant’s option, either (A) included in
Merchandise, in which the Guaranteed Amount shall be adjusted as follows: (i) to
the extent that Layaway/Special Order Merchandise is saleable as first-quality
merchandise, it shall be included in Merchandise and for the purposes of
calculation of the Guaranteed Amount, shall be valued at the Cost Value
applicable to such item multiplied by the reciprocal of the prevailing Sale
discount on the day immediately following the Layaway/Special Order Pick-Up
Date, and (ii) to the extent that the Layaway/Special Order Merchandise
constitutes Defective Merchandise, such items shall be excluded from the Sale
and shall be the responsibility of Merchant in accordance with the

 

22

 

--------------------------------------------------------------------------------



provisions of Section 5.4; or (B) removed from the Stores by Merchant. In the
event that Agent is required to issue refunds to customers in respect of
Layaway/Special Order Merchandise, Merchant shall reimburse Agent in cash for
all such amounts. At the end of the Sale Term, Agent shall transfer
responsibility for any remaining items of Layaway/Special Order Merchandise back
to Merchant after appropriate and legally required communications to customers
and reconciliation between Agent and Merchant. All payments by Agent and
Merchant required under this Section 8.6 shall be made immediately following the
weekly Sale reconciliation by Agent and Merchant pursuant to Section 3.7 hereof.
The Stores shall process all Layaway/Special Order Merchandise in accordance
with procedures to be agreed upon by Merchant and Agent.

8.7     Force Majeure. If any casualty or act of God or act of terrorism
prevents or substantially inhibits the conduct of the Sale at any Store, then
such Store and the remaining Merchandise located at such Store shall to the
extent commercially reasonable be transferred to other Stores and the cost of
such transfer shall be shared equally by Merchant and Agent (as an Expense of
the Sale); provided however, if any casualty or act of God prevents the conduct
of business in the ordinary course at more than three (3) of the Stores for a
period in excess of five (5) consecutive days, such Store and the Merchandise
located at such Store shall be eliminated from the Sale and considered to be
deleted from this Agreement as of the last date of such event, and Agent and
Merchant shall have no further rights or obligations hereunder with respect
thereto; provided, however, that (i) the proceeds of any insurance attributable
to such Merchandise shall constitute Proceeds hereunder, and (ii) the Guaranteed
Amount shall be reduced to account for any Merchandise eliminated from the Sale
which is not the subject of insurance proceeds or consolidated (as provided
above) into another Store or Stores, and to the extent such reduction results in
an Adjustment Amount due to Agent, Merchant shall reimburse Agent for such
Adjustment Amount. As noted in the preceding sentence, Agent will use
commercially reasonable efforts to consolidate and transfer all Merchandise
which is not the subject of insurance proceeds and include said Merchandise in
the Sale in other Stores.

8.8     Sale of Service Agreements. Unless prohibited by the Approval Order,
Agent shall have the option, in its sole discretion, to continue with the sale
of “Assurant Service Agreements”, which shall not be included in the calculation
of Proceeds, however, “profits” from the sale of “Assurant Service Agreements”
shall be shared. Merchant shall retain or Agent shall remit (if deposited in
Agent account) sufficient payment to cover cost of service, and any applicable
taxes, after which any remaining amounts shall be deemed “profits” and will be
shared fifty percent (50%) to the Merchant and fifty percent (50%) to the Agent.

8.9     Jewelry Repair and Ring-Sizing Services. During the Sale Term, to the
extent offered in a Store as at the date of this Agreement, Agent shall have the
option, in its sole discretion, to continue to offer on-site jewelry repair and
ring sizing services (the “Repair/Sizing Services”). All costs and expenses
(including all employee payroll and benefits that accrue during such period)
incurred in connection with Agent’s operation of the Repair/Sizing Services
shall be paid from the proceeds generated from the operation of these
departments, and any excess proceeds shall be shared fifty percent (50%) to
Merchant and fifty percent (50%) to Agent.

 

8.10

Additional Merchandise

 

23

 

--------------------------------------------------------------------------------



(a)  Agent shall be entitled to include in the Sale at the Stores (i) additional
merchandise procured by Agent that is of like kind and quality to the
Merchandise located in the Stores and (ii) additional merchandise procured by
Agent on consignment ((i) and (ii) being collectively defined as “Additional
Agent Merchandise”); provided that, the actual documented cost paid by Agent
(which shall not include any “lift”) for, and the actual documented freight,
handling and insurance expenses and/or any other documented actual costs
relating to, the Additional Agent Merchandise shall be Expenses hereunder
payable out of Proceeds (to the extent sufficient). The Agent agrees and
covenants that the Additional Agent Merchandise shall be purchased or otherwise
obtained on an arm’s length basis from unaffiliated third parties and for the
exclusive purpose of the Sale hereunder, and that it will not include
merchandise from Agent’s or Agent’s affiliates own inventory or other current or
prior sales conducted by Agent; provided that, Agent may include Agent
merchandise on consignment at the Current Stores as Additional Agent Merchandise
hereunder; provided however, to the extent that any of the expenses associated
with such goods were reimbursed to Agent under the Existing Agreements, such
Expenses shall not be included as an Expense hereunder Agent shall ship
Additional Agent Merchandise directly to and from the Stores and not through
Merchant’s Distribution Centers.

 

(b)       At all times and for all purposes, the Additional Agent Merchandise
shall be the exclusive property of Agent. The transactions relating to the
Additional Agent Merchandise are, and shall be construed as, a true consignment
from Agent to Merchant. The Additional Agent Merchandise shall be at all times
subject to the control of Agent. If requested by Agent, Merchant shall, at
Agent’s expense as an Expense hereunder, insure the Additional Agent Merchandise
and, if required, promptly file any proofs of loss with regard to same with
Merchant’s insurers.

 

(c)       In order to distinguish the Additional Agent Merchandise from the
Merchandise located in the Stores, Agent shall affix distinctive tags and/or
other identifying markings on all items of Additional Agent Merchandise, which
shall enable Merchant and Agent, and a reasonable consumer, to distinguish the
sales of the Additional Agent Merchandise from the sale of the Merchandise
presently included in the Sale at the Stores. Additionally, Agent shall provide
signage in the Stores reasonably notifying customers that the Additional Agent
Merchandise has been included in the Sale.

 

 

Section 9.

Employee Matters.

9.1     Merchant’s Employees. Agent may use Merchant’s employees in the conduct
of the Sale to the extent Agent in its sole discretion deems expedient, and
Agent may select and schedule the number and type of Merchant’s employees
required for the Sale. Agent shall identify any such employees to be used in
connection with the Sale (each such employee, a “Retained Employee”) prior to
the Sale Commencement Date. Retained Employees shall at all times remain
employees of Merchant, and shall not be considered or deemed to be employees of
Agent. Merchant and Agent agree that nothing contained in this Agreement and
none of Agent’s actions taken in respect of the Sale shall be deemed to
constitute an assumption by Agent of any of Merchant’s obligations relating to
any of Merchant’s employees including, without limitation, payroll, benefits,
Excluded Benefits, Worker Adjustment Retraining

 

24

 

--------------------------------------------------------------------------------



Notification Act (“WARN Act”) claims, or other termination type claims and
obligations, or any other amounts required to be paid by statute or law; nor
shall Agent become liable under any collective bargaining or employment
agreement or be deemed a joint or successor employer with respect to such
employees.

9.2     Termination of Employees. Agent may in its discretion stop using any
Retained Employee at any time during the Sale. In the event that Agent
determines to stop using any Retained Employee, Agent will notify Merchant at
least ten (10) days prior thereto, except with respect to situations where Agent
determines to discontinue the use of the Retained Employee “for cause” (such as
dishonesty, fraud or breach of employee duties), in which event Agent shall work
with Merchant’s human resources department in investigating whether cause for
immediate termination exists, and shall continue to follow Merchant’s practices
and policies with respect to the treatment of such Retained Employee. During
such investigation, Agent shall continue to reimburse Merchant for such
employee’s Base Payroll and benefits provided for in Section 4.1(A)(1)(a). From
and after the date of this Agreement and until the Sale Termination Date,
Merchant shall not transfer or dismiss employees of the Stores except “for
cause” without Agent’s prior consent. For the avoidance of doubt,
notwithstanding any notice to the contrary, only Merchant shall have the
authority to terminate any of the Retained Employees.

9.3     Payroll Matters. During the Sale Term, Merchant shall process and pay
the Base Payroll and all related payroll taxes, worker’s compensation and
benefits for all Retained Employees in accordance with its usual and customary
procedures. In addition, to the extent so requested by Agent, Merchant shall
process Base Payroll and all related payroll taxes, worker’s compensation and
benefits for temporary employees through Merchant’s payroll systems, provided
however, in such event, all such temporary employees shall be recruited, and an
appropriate background check conducted, in a manner consistent with Merchant’s
current hiring practices. All such recruitment and background checks shall be
conducted in conjunction with Merchant’s human resources department and the
costs and expenses associated therewith shall be an Expense of the Sale.

9.4     Employee Retention Bonuses. Agent shall have the right to elect to pay,
as an Expense, retention bonuses (each a “Retention Bonus”) (which bonuses shall
be inclusive of payroll taxes but as to which no benefits shall be payable), up
to a maximum of 10% of Base Payroll (excluding SPIFFS), to certain Retained
Employees who do not voluntarily leave employment and are not terminated “for
cause”. Subject only to the limitation of 10% of base payroll (excluding
SPIFFS), the actual to be paid to each such Retained Employee shall be in an
amount to be determined by Agent, and shall be payable within thirty (30) days
after the Sale Termination Date, and shall be processed through Merchant’s
payroll system. Agent shall provide Merchant with a copy of Agent’s Retention
Bonus plan within five (5) days following the execution of this Agreement.

Section 10.  Conditions Precedent. The willingness of Agent and Merchant to
enter into the transactions contemplated by this Agreement are directly
conditioned upon the satisfaction of the following conditions at the time or
during the time periods indicated, unless specifically waived in writing by the
applicable party:

 

25

 

--------------------------------------------------------------------------------



(a) All representations and warranties of Merchant and Agent hereunder shall be
true and correct in all material respects and no Event of Default shall have
occurred at and as of the date hereof and as of the Sale Commencement Date; and

(b) At or prior to any hearing approving the competitive bidding procedures
contemplated by Section 17.10 hereof, Merchant shall have obtained (i) any
necessary consent to the Sale from the Secured Lenders and from the Trustee; and
either (ii) the express consent of the Trustee on behalf of the Indenture Lien
Holders to the provisions of Section 3.4(a) hereof, or (iii) Merchant shall have
made alternative accommodations, that are reasonably acceptable to Merchant,
Agent and the Lender Agent, in order to protect Agent’s right to receive payment
of any Adjustment Amount in the event of an overpayment of the Guaranteed
Amount.

(c)       The Bankruptcy Court shall have entered the Approval Order in form and
substance acceptable to Agent, Merchant, Lender Agent and the Indenture Lien
Holders on or before September 2, 2009.

 

 

Section 11.

Representations and Warranties.

11.1   Merchant’s Representations, Warranties, Covenants, and Agreements.
Merchant hereby represents, warrants, covenants, and agrees in favor of Agent as
follows:

(a) Merchant: (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; (ii) has all requisite power
and authority to own, lease and operate its assets and properties and to carry
on its business as presently conducted; and (iii) is, and during the Sale Term
will continue to be, duly authorized and qualified as a foreign company to do
business and in good standing in each jurisdiction where the nature of its
business or properties requires such qualification, including the jurisdiction
in which the Stores are located.

(b) Subject to the consent of (i) the Secured Lenders, and (ii) the Trustee on
behalf of the Indenture Lien Holders to this Agreement, Merchant has the right,
power and authority to execute and deliver this Agreement and each other
document and agreement contemplated hereby (collectively, together with this
Agreement, the “Agency Documents”) and to perform fully its obligations
thereunder. Merchant has taken all necessary actions required to authorize the
execution, delivery and performance of the Agency Documents, and no further
consent or approval is required for Merchant to enter into and deliver the
Agency Documents, to perform its obligations thereunder, and to consummate the
Sale. Each of the Agency Documents has been duly executed and delivered by
Merchant and constitutes the legal, valid and binding obligation of Merchant
enforceable in accordance with its terms. No court order or decree of any
federal, state or local governmental authority or regulatory body is in effect
that would prevent or impair, or is required for Merchant’s consummation of, the
transactions contemplated by this Agreement, and no consent of any third party
which has not been obtained is required therefor. No contract or other agreement
to which Merchant is a party or by which the Merchant is otherwise bound will
prevent or impair the consummation of the Sale and the other transactions
contemplated by this Agreement.

 

26

 

--------------------------------------------------------------------------------



(c) Subject to entry of the Approval Order, except for the pre-existing liens of
the Secured Lenders, the Indenture Lien Holders, and those liens that are set
forth in Exhibit 11.1(c) (collectively, the “Pre-Existing Liens”), Merchant has,
and will at all times during the Sale Term, good and marketable title to all of
the inventory at the Stores and all inventory on order by the Merchant,
including, without limitation, the Merchandise, free and clear of all other
liens, claims and encumbrances of any nature. Except for the Pre-Existing Liens,
Merchant shall not create, incur, assume or suffer to exist any security
interest, lien or other charge or encumbrance upon or with respect to any of the
Merchandise or the Proceeds.

(d) Except as disclosed by Merchant on Exhibit 11.1(d), or as otherwise
expressly contemplated by this Agreement, from July 1, 2009 through the Sale
Commencement Date, Merchant has not and shall not purchase or transfer to or
from the New Stores any merchandise or goods outside the ordinary course in
anticipation of the Sale or of the Inventory Taking.

(e) Merchant has previously disclosed to Agent that: (a) commencing in or about
January, although Merchant continued to ship special order goods and goods on
hand in the Distribution Centers to the New Stores, Merchant discontinued
ordering and purchasing new inventory and as a result shipments to the New
Stores were not consistent with historic practices; (c) in or about January
2009, Merchant began consolidating substantially all of the DC Merchandise in
all of its locations to the Stores; and (d) shipments from the Distribution
Centers to the Current Locations were discontinued once the promotional sale
contemplated by the Consulting Agreement commenced).

(f)  No action, arbitration, suit, notice or legal, administrative or other
proceeding before any court or governmental body has been instituted by or
against the Merchant, or has been settled or resolved, or to Merchant’s
knowledge, threatened, against Merchant in relation to this Agreement or that,
if adversely determined, would have a material adverse affect the conduct of the
Sale.

(g) In or about January 2009, the existing business and economic conditions
caused Merchant to be more aggressive in its efforts to stimulate business and
reduce inventory levels, thereby resulting in Merchant being more aggressive in
its point of sale discounting and movement of goods to clearance pursuant to a
business stimulation plan which is attached hereto as Exhibit 11.1(g)(i). Except
as set forth on Exhibit 11.1(g)(i) or disclosed elsewhere in this Agreement, or
the Exhibits hereto, Merchant covenants that from July 1, 2009 through the Sale
Commencement Date, it has and will continue to operate the New Stores in the
ordinary course of business, including, specifically (i) selling inventory
during such period at customary prices, based upon the existing business
stimulation plan described above (ii) not promoting or advertising any sales or
in-store promotions (including POS promotions) to the public (except for
Merchant’s historic and customary promotions for all of its locations, (iii)
except as provided for on Exhibit 11.1(g)(ii), not returning inventory to
vendors and not transferring inventory or Supplies between or among Stores
outside the ordinary course of business, except for cancellations of orders of
goods by Merchant, and (iv) not making any management personnel moves or changes
at the Stores outside the ordinary course of business without Agent’s prior
written consent).

 

27

 

--------------------------------------------------------------------------------



(h) To Merchant’s knowledge, all Merchandise is in compliance with all
applicable federal, state or local product safety laws, rules and standards.
Merchant shall provide Agent with its historic policies and practices regarding
product recalls prior to the taking of the inventory at the Stores.

(i)  As of the date of the Agreement, to Merchant’s knowledge, and except with
respect to events which are stayed by virtue of the filing of the Bankruptcy
Case, no event of default or event which, with the giving of notice, the passage
of time, or both, has occurred on the part of the Merchant under any Occupancy
Agreement that could have a material adverse effect on the Sale. From and after
the Sale Commencement Date, the Agent shall have the right to the unencumbered
use and occupancy of, and peaceful and quiet possession of, each of the Stores,
the assets currently located at the Stores and the utilities and other services
provided at the Stores.

(j)  Except as may be impacted/restricted by the filing of the Bankruptcy Case,
and subject to Agent’s obligation to fund Expenses hereunder, Merchant has paid
and will continue to pay throughout the Sale Term, (i) all self-insured or
Merchant funded employee benefit programs for employees, including health and
medical benefits and insurance and all proper claims made or to be made in
accordance with such programs, (ii) all casualty, liability, worker’s
compensation and other insurance premiums, (iii) all utilities provided to the
Stores, and (iv) all applicable taxes.

(k) Merchant is not a party to any collective bargaining agreements with its
employees, and no labor unions represent Merchant’s employees at the Stores, and
to the Merchant’s knowledge, there are currently no strikes, work stoppages or
other labor disturbances affecting the Stores, or Merchant’s central office
facilities.

(l)  As of the date of this Agreement, to Merchant’s knowledge, Merchant is
current in the payment of all or substantially all telephone, utilities, taxes,
insurance and advertising liabilities. .

(m) Merchant’s relationship with Agent is solely that of agent and principal,
not that of joint venturers or partners.

(n)  Merchant has and will throughout the Sale Term maintain its pricing files
in the ordinary course of business, and prices charged to the public for goods
(whether in-Store, by advertisement or otherwise) are the same in all material
respects as set forth in such pricing files for the periods indicated therein;
provided however the pricing files do not and shall not reflect any
discretionary, non-advertised discounts that Merchant authorized its sales
clerks to give to customers, on a case by case basis, in order to close a sale
transaction (the “Discretionary Discounts). All pricing files and records
reasonably requested by Agent relative to the Merchandise have been and will
continue to be made available to Agent. All such pricing files and records are
and shall continue to be true and accurate in all material respects as to the
actual cost to Merchant for purchasing the goods referred to therein and as to
the selling price to the public for such goods as of the dates and for the
periods indicated therein, other than Discretionary Discounts. Other than with
respect to a minimal number of SKUs in the Stores operated under the Carlyle
Brand, Merchant does not, as a matter of course, take hard

 

28

 

--------------------------------------------------------------------------------



markdowns on items of Merchandise and the “Ticket Price” does not reflect
point-of-sale or other temporary promotional activity, or Discretionary
Discounts.

(o)      Merchant has maintained its Inventory Cost File in the ordinary course
of business and consistent with Merchant’s past practices including, without
limitation, inbound duty for imports, but excluding freight and other shipping
charges and Buying Discounts.

(p)      Merchant has not, and shall not up to the Sale Commencement Date,
marked up or raised the price of any items of Merchandise, or removed or altered
any tickets or any indicia of clearance or reduced price merchandise in
anticipation of the Sale, except in the ordinary course of business.

 

(q)

[Intentionally Omitted]

(r)       Merchant shall throughout the Sale Term maintain in good working
order, condition and repair, at its sole expense (except to the extent such
amounts are included in Occupancy Expenses), all cash registers, heating
systems, air conditioning systems, elevators, escalators, Store alarm systems,
and all other mechanical devices used in the ordinary course of operation of the
Stores, except to the extent that such disrepair is caused by, or the result of
Agent’s (or its representative’s or agents’) negligence or willful misconduct.

(s)      Except as increases or amounts that are payable in the ordinary course
of Merchant’s business, Merchant has not and shall not throughout the Sale Term
without giving Agent two (2) business days’ prior written notice and obtaining
Agent’s consent (which consent shall not be unreasonably withheld or delayed),
take any actions which are intended to increase the cost of conducting the Sale
including, without limitation, increasing salaries or other amounts payable to
employees.

(t)       To the best of Merchant’s knowledge, all information provided by
Merchant to Agent in the course of Agent’s due diligence and preparation and
negotiation of this Agreement (including information as to the Store inventories
and operating expenses) is, as of the date provided to Agent, true and accurate
in all material respects.

(u)      Merchant represents that (i) the Reference Price for any item of
Merchandise does not and shall not include any Sales Taxes and (b) all registers
located at the Stores are programmed to correctly compute all Sales Taxes
required to be paid by the customer under applicable law.

(v)      The aggregate Cost Value of the Merchandise included in the Sale at the
New Stores, as a percentage of the aggregate Reference Price of Merchandise
included in the Sale at the New Stores (as determined in accordance with the
Inventory Taking) shall be no more than forty-eight and fifty-five hundredths
percent (48.55%) (the “Cost Factor”).  In the event that the Cost Factor at the
New Stores is greater than forty-eight and fifty-five hundredths percent
(48.55%), then the Guaranty Percentage shall be adjusted in accordance with
Exhibit 11.1(v).

(w)      The composition of the Merchandise in the New Stores as of the Sale
Commencement Date shall be as set forth in the Inventory Cost File in all
material respects.

 

29

 

--------------------------------------------------------------------------------



(x)       The ticketed prices for the Merchandise shall not materially differ
from the “Ticket Retail” price identified in the Inventory Cost File.

(y)       On or before the Sale Commencement Date, Merchant shall provide Agent
with a copy of Merchant’s loss prevention policies that have been implemented in
the Stores for loss prevention purposes, as well to satisfy certain requirements
imposed on Merchant under Merchant’s insurance policies (the “Loss Prevention
Policies”).

11.2   Agent’s Representations, Warranties, Covenants and Agreements. Agent
hereby represents, warrants, covenants and agrees in favor of Merchant as
follows:

(a) Agent: (i) is an entity validly existing and in good standing under the laws
of the State of its organization; (ii) has all requisite power and authority to
consummate the transactions contemplated hereby; and (iii) is and during the
Sale Term will continue to be, duly authorized and qualified to do business and
in good standing in each jurisdiction where the nature of its business or
properties requires such qualification.

(b) Agent has the right, power and authority to execute and deliver each of the
Agency Documents to which it is a party and to perform fully its obligations
thereunder. Agent has taken all necessary actions required to authorize the
execution, delivery, and performance of the Agency Documents, and no further
consent or approval is required on the part of Agent for Agent to enter into and
deliver the Agency Documents and to perform its obligations thereunder. Each of
the Agency Documents has been duly executed and delivered by the Agent and
constitutes the legal, valid and binding obligation of Agent enforceable in
accordance with its terms. No court order or decree of any federal, state or
local governmental authority or regulatory body is in effect that would prevent
or impair or is required for Agent’s consummation of the transactions
contemplated by this Agreement, and no consent of any third party which has not
been obtained is required therefor. No contract or other agreement to which
Agent is a party or by which Agent is otherwise bound will prevent or impair the
consummation of the transactions contemplated by this Agreement.

(c) No action, arbitration, suit, notice, or legal administrative or other
proceeding before any court or governmental body has been instituted by or
against Agent, or has been settled or resolved, or to Agent’s knowledge,
threatened, which questions the validity of this Agreement or any action taken
or to be taken by Agent in connection with this Agreement, or which, if
adversely determined, would have a material adverse effect upon Agent’s ability
to perform its obligations under this Agreement.

(d) Agent currently is able to pay its debts as they become due and currently
owns property having a fair saleable value greater than the amounts required to
pay its debts (including a reasonable estimate of the amount of all contingent
liabilities). Agent currently has adequate capital to carry on its business as
contemplated by this Agreement. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors of Agent.

 

30

 

--------------------------------------------------------------------------------



(e) Agent currently has and will have sufficient funds in order to consummate
the transactions contemplated by this Agreement and to fulfill its obligations
hereunder, including without limitation, payment of the Guaranteed Amount and
all Expenses.

(f)  Agent shall, subject to the provisions of the Approval Order, perform all
of its obligations contemplated by this Agreement in compliance in all material
respects with all applicable federal, state and local laws, rules, and
regulations.

(g) Agent shall not cause or permit liens to attach to the Merchant’s property.

(h) During the Sale Term, Agent shall comply with applicable law and Merchant’s
policies and code of conduct with respect to the treatment of Merchant’s
employees and the conduct of Agent’s employees or representatives at the Stores.

(i)  During the Sale Term, in order to comply with certain insurance
restrictions, Agent shall comply with the Merchant’s Loss Prevention Policies
including, but not limited to, putting appropriate Merchandise in safes and
drawers at the close of business each day of the Sale.

Section 12.      Agent acknowledges that Merchant is currently conducting “store
closing” and simliar themed sales at the Current Stores and will continue to
conduct such sales, or such other themed sales as it may elect, at the Current
Stores during a period that will overlap with the Sale Term. Agent acknowledges
that any such liquidation, acceleration or alteration of discounts (including
the conversion of such sales to “going-out-of-business” sales) at the Current
Stores shall not be deemed to interfere or compete with the Sale.

 

Section 13.

Insurance.

13.1   Merchant’s Liability Insurance. Merchant shall continue at its cost and
expense until the Sale Termination Date, in such amounts as it currently has in
effect, all of its liability insurance policies including, but not limited to,
products liability, comprehensive public liability, auto liability and umbrella
liability insurance, covering injuries to persons and property in, or in
connection with Merchant’s operation of, the Stores, and shall cause Agent to be
named an additional insured with respect to all such policies. Prior to the Sale
Commencement Date, Merchant shall deliver to Agent certificates evidencing such
insurance setting forth the duration thereof and naming Agent as an additional
insured, in form reasonably satisfactory to Agent. During the Sale Term, all
such policies shall require at least thirty (30) days prior notice to Agent of
cancellation, non-renewal or material change. In the event of a claim under any
such policies Merchant shall be responsible for the payment of all deductibles,
retentions or self-insured amounts thereunder, unless it is determined that
liability arose by reason of the wrongful acts or omissions or negligence of
Agent, or Agent’s employees, independent contractors or agents (other than
Merchant’s employees).

13.2   Merchant’s Casualty Insurance. Merchant will provide throughout the Sale
Term at its expenses, fire, flood, theft and extended coverage casualty
insurance covering the Merchandise in a total amount equal to no less than the
Cost Value thereof. In the event of a loss to the Merchandise on or after the
date of this Agreement, the proceeds of such insurance

 

31

 

--------------------------------------------------------------------------------



attributable to the Merchandise plus any self insurance amounts and the amount
of any deductible (which amounts shall be paid by Merchant), shall constitute
Proceeds hereunder and shall be paid to Agent. Prior to the Sale Commencement
Date, Merchant shall deliver to Agent certificates evidencing such insurance
setting forth the duration thereof, in form and substance reasonably
satisfactory to Agent. During the Sale Term, all such policies shall require at
least thirty (30) days prior notice to Agent of cancellation, non-renewal or
material change. Merchant shall not make any change in the amount of any
deductibles or self-insurance amounts prior to the Sale Termination Date without
Agent’s prior written consent.

13.3   Worker’s Compensation Insurance. Merchant shall at all times during the
Sale Term, at its cost, maintain in full force and effect worker’s compensation
insurance (including employer liability insurance) covering all Retained
Employees in compliance with all statutory requirements. Prior to the Sale
Commencement Date, Merchant shall deliver to Agent a certificate of its
insurance broker or carrier evidencing such insurance.

13.4   Agent’s Insurance. Agent shall maintain, as an Expense of the Sale,
throughout the Sale Term, in such amounts as it currently has in effect,
comprehensive public liability and automobile liability insurance policies
covering injuries to persons and property in or in connection with Agent’s
agency at the Stores, and shall cause Merchant to be named an additional insured
with respect to such policies. Prior to the Sale Commencement Date, Agent shall
deliver to Merchant certificates evidencing such insurance policies, setting
forth the duration thereof and naming Merchant as an additional insured, in form
and substance reasonable satisfactory to Merchant. In the event of a claim under
such policies Agent shall be responsible for the payment of all deductibles,
retentions or self-insured amounts thereunder, to the extent said claim arises
from or relates to the alleged acts or omissions of Agent or Agent’s employees,
agents or independent contractors. During the Sale Term, all such policies shall
require at least thirty (30) days prior notice to Merchant of cancellation,
non-renewal or material change. Agent shall not make any change in the amount of
any deductibles or self-insurance amounts prior to the Sale Termination Date
without Merchant’s prior written consent.

13.5   Risk of Loss. Without limiting any other provision of this Agreement,
Merchant acknowledges that Agent is conducting the Sale on behalf of Merchant
solely in the capacity of an agent, and that in such capacity (i) Agent shall
not be deemed to be in possession or control of the Stores or the assets located
therein or associated therewith, or of Merchant’s employees located at the
Stores, and (ii) except as expressly provided in this Agreement, Agent does not
assume any of Merchant’s obligations or liabilities with respect to any of the
foregoing. Merchant and Agent agree that Merchant shall bear all responsibility
for liability claims of customers, employees and other persons arising from
events occurring at the Stores during and after the Sale Term, except to the
extent any such claim arises directly from the grossly negligent acts or
omissions of Agent, or its supervisors or employees located at the Stores (an
“Agent Claim”). In the event of any such liability claim other than an Agent
Claim, Merchant shall administer such claim and shall present such claim to
Merchant’s liability insurance carrier in accordance with Merchant’s historic
policies and procedures, and shall provide a copy of the initial documentation
relating to such claim to Agent. To the extent that Merchant and Agent agree
that a claim constitutes an Agent Claim, Agent shall administer such claim and
shall present such claim to its liability insurance carrier, and shall provide a
copy of the initial documentation relating to such claim to Merchant. In the
event that Merchant and

 

32

 

--------------------------------------------------------------------------------



Agent cannot agree whether a claim constitutes an Agent Claim, each party shall
present the claim to its own liability insurance carrier, and a copy of the
initial claim documentation shall be delivered to the other party.

 

Section 14.

Indemnification.

14.1   Merchant Indemnification. Merchant shall indemnify and hold Agent and its
officers, directors, employees, agents and independent contractors
(collectively, “Agent Indemnified Parties”) harmless from and against all
claims, demands, penalties, losses, liability or damage, including, without
limitation, reasonable attorneys’ fees and expenses, directly or indirectly
asserted against, resulting from, or related to:

(a) Merchant’s material breach of or material failure to comply with any of its
agreements, covenants, representations or warranties contained in any Agency
Document;

(b) any failure of Merchant to pay to its employees any wages, salaries or
benefits due to such employees during the Sale Term;

(c) subject to Agent’s compliance with its obligations under Section 8.3 hereof,
any failure by Merchant to pay any Sales Taxes to the proper taxing authorities
or to properly file with any taxing authorities any reports or documents
required by applicable law to be filed in respect thereof;

(d) any consumer warranty or products liability claims relating to Merchandise;

(e) any liability or other claims asserted by customers, any of Merchant’s
employees, or any other person against any Agent Indemnified Party (including,
without limitation, claims by employees arising under collective bargaining
agreements, worker’s compensation or under the WARN Act), except for Agent
Claims; and

(f)  the gross negligence or willful misconduct of Merchant or any of its
officers, directors, or employees.

14.2   Agent Indemnification. Agent shall indemnify and hold Merchant and its
officers, directors, employees, agents and representatives harmless from and
against all claims, demands, penalties, losses, liability or damage, including,
without limitation, reasonable attorneys’ fees and expenses, directly or
indirectly asserted against, resulting from, or related to:

(a) Agent’s material breach of or material failure to comply with any of its
agreements, covenants, representations or warranties contained in any Agency
Document;

(b) Agent’s failure, subject to the Approval Order, to conduct the sale in
accordance with applicable law, and the Occupancy Agreements;

(c) any harassment or any other unlawful, tortious or otherwise actionable
treatment of any employees or agents of Merchant by Agent or any of its
representatives, inclusive of any claims arising from Agent’s failure to comply
with Merchant’s policies and code

 

33

 

--------------------------------------------------------------------------------



of conduct with respect to treatment of Merchant’s employees and/or the conduct
of Agent’s employees or representatives at the Stores (collectively, “Agent
Claims”);

(d) any claims by any party engaged by Agent as an employee or independent
contractor arising out of such employment ;

(e) any losses incurred by Merchant as a result of Agent’s failure to comply
with Merchant’s Loss Prevention Policies;

(f)  any chargebacks relating to or arising from sales transacted using
Merchant’s credit card processing facilities and/or from Agent’s acceptance of
Merchant’s proprietary credit card ; and

(g) the negligence or willful misconduct of Agent or any of its officers,
directors, employees, agents or representatives.

 

Section 15.

Defaults.

15.1   Events of Default. The following shall constitute “Events of Default”
hereunder:

(a)        Merchant’s or Agent’s failure to perform any of their respective
material obligations hereunder, which failure shall continue uncured seven (7)
days after receipt of written notice thereof to the defaulting party; or

(b)       Any representation or warranty made by Merchant or Agent proves untrue
in any material respect as of the date made and throughout the Sale Term; or

(c)       The Sale is terminated or materially interrupted or impaired at the
Stores for any reason other than (i) an Event of Default by Agent, or (ii) any
other material breach or action by Agent not authorized hereunder.

15.2   Termination. In the event of an Event of Default, the non-defaulting
party (in the case of subsection (a) or (b) above), or Agent (in the case of
subsection (c) above), may, in its discretion, elect to terminate this Agreement
upon seven (7) business days’ written notice to the other party.

15.3   Effect of Termination. Any party’s damages or entitlement to equitable
relief on account of an Event of Default shall be determined by the Bankruptcy
Court.

Section 16.      Fixtures. With respect to FF&E owned by Merchant and located at
the Stores (collectively, the “Owned FF&E”), at Merchant’s sole option,
exercisable by Merchant in writing within fourteen (14) days after the Sale
Commencement Date, Agent shall, at Merchant’s election (“FF&E Election”), sell
the Owned FF&E in any such Stores. In the event Merchant exercises the FF&E
Election with respect to the FF&E in any Store(s), Agent shall be entitled to
receive a commission equal to twenty-five percent (25%) of the net proceeds from
the sale of such FF&E, net of sales and expenses incurred in connection with the
disposition of the FF&E in accordance with a budget to be mutually agreed upon
between Merchant and Agent, prior to the

 

34

 

--------------------------------------------------------------------------------



Sale Commencement Date, and Merchant shall reimburse Agent for all expenses
incurred in connection with the disposition of the FF&E not to exceed the
amounts and categories set forth in such budget. Merchant may, with the consent
of the Indenture Lien Holders, elect to receive, in lieu of proceeds net of
expenses and Agent’s commission, a lump sum payment, on a per Store basis, in an
amount to be agreed upon between Merchant, in consultation with the Indenture
Lien Holders and Agent, in which case all costs and expenses associated with the
disposition thereof shall be borne by Agent. In either event, as of the Sale
Termination Date, Agent may abandon in place in a neat and orderly manner any
unsold FF&E at the Stores. In the event that Merchant elects to have someone
other than the Agent dispose of the Owned FF&E (the “FF&E Agent”), Agent agrees
that it shall cooperate with such FF&E Agent, provided however, it is understood
that such FF&E Agent’s efforts shall not unreasonably interfere with Agent’s
conduct of the Sale, and, removal of any such FF&E shall be done in coordination
with and with the consent of the Agent and consistent with the Sale Guidelines.

 

Section 17.

Miscellaneous.

17.1   Notices. All notices and communications provided for pursuant to this
Agreement shall be in writing, and sent by hand, by facsimile, or a recognized
overnight delivery service, as follows:

 

In the case of Agent:

 

GORDON BROTHERS RETAIL PARTNERS, LLC

 

101 Huntington Avenue, 10th Floor

 

Boston, MA 02199

 

Attn: Michael Chartock

 

Rafael Klotz

 

Fax: 617-531-7906

 

Email: mchartock@gordonbrothers.com

 

rklotz@gordonbrothers.com

 

With a copy to:

 

GOULSTON & STORRS, P.C.

400 Atlantic Avenue

Boston, MA 02110

Attn: James F. Wallack, Esq.

Fax: 617-574-7646

Email: jwallack@goulstonstorrs.com

 

In the case of Merchant:

FINLAY FINE JEWELRY CORPORATION

529 Fifth Avenue

New York, NY 10017

 

Attn:

Arthur E. Reiner

 

Joseph M. Melvin

 

35

 

--------------------------------------------------------------------------------



 

Bonni G. Davis, Esq.

 

Fax:

(212) 808-0349

 

Email:

areiner@fnly.com

 

jmelvin@fnly.com

 

bdavis@fnly.com  

 

 

With a copy to:

 

WEIL GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, NY 10153

 

Attn:

Lori R. Fife

 

Simeon Gold

 

Shai Waisman

 

Fax:

(212) 310- 8007

 

Email:

Lori.Fife@weil.com

 

Simeon.Gold@weil.com

Shai.Waisman@weil.com

 

and

 

 

ASSET DISPOSITION ADVISORS, LLC

 

2435 Matterhorn Drive

 

Wexford, PA 15090

 

Attn:

Barry Gold

 

Paul Traub

 

Maura I. Russell

 

Fax:

(212) 878-8756

 

Email:

barrygold@aol.com

 

paultraub@aol.com

 

moruss@aol.com

 

 

and

 

 

 

ALVAREZ & MARSAL, LLC

 

600 Lexington Avenue

 

New York, NY 1002

 

Attn:

David Coles

 

Laurence Sax

 

Fax:

212/759-5532

 

Email:

dcoles@alvarezandmarsal.com

 

lsax@alvarezandmarsal.com

 

 

In the case of the Secured Lenders and the Lender Agent:

GENERAL ELECTRIC CAPITAL CORPORATION

 

36

 

--------------------------------------------------------------------------------



401 Merritt 7

Norwalk, CT  06851

Attention:  Finlay Account Manager

 

Fax: 

203-956-4002

 

with copies to:

 

LATHAM & WATKINS LLP

233 S. Wacker Drive

Suite 5800

Chicago, Illinois  60606

 

Attn:

David K. Rathgeber

 

Fax:

(312) 993-9767

 

Email:

david.rathgeber@lw.com

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION

401 Merritt 7

Norwalk, CT  06851

Attention:  Corporate Counsel - Corporate Lending

Fax: (203) 956-4001

 

 

17.2   Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles thereof.

17.3   Entire Agreement. This Agreement contain the entire agreement between the
parties hereto with respect to the transactions contemplated hereby and
supersedes and cancels all prior agreements, including, but not limited to, all
proposals, letters of intent or representations, written or oral, with respect
thereto.

17.4   Amendments. This Agreement may not be modified except in a written
instrument executed by each of the parties hereto along with the written consent
of the Indenture Lien Holders, which consent shall not be unreasonably withheld
or delayed.

17.5   No Waiver. No consent or waiver by any party, express or implied, to or
of any breach or default by the other in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such other party of the same or
any other obligation of such party. Failure on the part of any party to complain
of any act or failure to act by the other party or to declare the other party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such party of its rights hereunder.

 

37

 

--------------------------------------------------------------------------------



17.6   Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon Agent and Merchant, and their respective successors and assigns.

17.7   Execution in Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one agreement. This Agreement may be executed by
facsimile, and such facsimile signature shall be treated as an original
signature hereunder.

17.8   Section Headings. The headings of sections of this Agreement are inserted
for convenience only and shall not be considered for the purpose of determining
the meaning or legal effect of any provisions hereof.

17.9   Survival. All representations, warranties, covenants and agreements made
by the parties hereto shall be continuing, shall be considered to have been
relied upon by the parties and shall survive the execution, delivery and
performance of this Agreement.

 

 

17.10

Competitive Bidding Procedures; Break-Up Fee.

(a) In consideration of Agent conducting its due diligence and entering into
this Agreement, which serves as a base by which other offers may be measured and
is subject to higher and better offers by other entities seeking to act as Agent
(the “Competing Bidders”), by way of a bidding process Merchant shall seek
competitive bids pursuant to procedures determined by Merchant in its sole
discretion; provided, however, (i) if Agent is not the successful bidder,
Merchant shall immediately pay Agent the Breakup Fee (as defined below) in full
and in cash directly from the proceeds of any competing offer; and (ii) the
initial overbid against this Agreement by any Competing Bidders must be for a
Guaranteed Amount at least in excess of the amount of the Break-Up Fee plus
0.25% of the aggregate Cost Value of the Merchandise. The parties agree that,
with respect to bidding against this Agreement, the Break-Up Fee shall not be
subject to “credit bidding” or any net benefit to the estate analysis.
Furthermore, if Agent is not the winning bidder at the auction, the agreement or
agreements executed with the winning bidder(s), and the Approval Order in
connection thereof, shall include a provision for payment of the Breakup Fee to
the Agent.

(b) The “Breakup Fee” payable above shall be equal to $850,000; provided,
however, the Breakup Fee shall be equal to $100,000 in the event (and only in
the event) that (i) Agent is not the winning bidder, and (ii) the Bankruptcy
Court enters a final non-appealable order in form and substance acceptable to
Agent approving under section 365 of the Bankruptcy Code assumption of the
Existing Agreements on a final basis (modified, however, to extend the sale term
thereunder until December 31, 2009) and resulting in the Agent and Merchant
being able to fully perform under the Existing Agreements (as modified) with
respect to the Current Stores.

17.11   Security Interest. Merchant hereby grants to Agent a first priority
security interest in and lien upon the Merchandise and the Proceeds to secure
all obligations of Merchant to Agent hereunder; provided however, that until the
payment of the Guaranteed Amount, the security interest granted to Agent
hereunder shall remain junior to the security interest of any secured
pre-petition and post-petition facilities, to the extent of the unpaid portion
of the

 

38

 

--------------------------------------------------------------------------------



Guaranteed Amount, the Recovery Amount, and Expenses. Upon entry of the Approval
Order and payment of the Initial Guaranty Payment and the issuance of the
Guaranty L/C and the Expense L/C, the security interest granted to Agent
hereunder shall be deemed properly perfected without the need for further
filings or documentation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Agent and Merchant hereby execute this Agreement by their
duly authorized representatives as of the day and year first written above.

 

 

AGENT:

GORDON BROTHERS RETAIL PARTNERS, LLC

 

 

 

By:

 

Its:

 

 

 

 

MERCHANT:

 

FINLAY FINE JEWELRY CORPORATION

 

 

 

By:

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 